 Case 19-27439-MBK             Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                         Desc Main
                                       Document    Page 1 of 59



THIS DISCLOSURE STATEMENT HAS NOT BEEN APPROVED BY THE BANKRUPTCY
COURT AND NO ONE MAY SOLICIT ACCEPTANCES OR REJECTIONS OF THE PLAN
OF LIQUIDATION UNTIL THE DISCLOSURE STATEMENT HAS BEEN APPROVED BY
THE BANKRUPTCY COURT AS CONTAINING ADEQUATE INFORMATION. THIS
DISCLOSURE STATEMENT IS SUBJECT TO FURTHER MODIFICATION PRIOR TO
BANKRUPTCY COURT APPROVAL.

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1

LOWENSTEIN SANDLER LLP
Arielle B. Adler, Esq.
Bruce Buechler, Esq.
Joseph J. DiPasquale, Esq.
Jennifer B. Kimble, Esq.
Kenneth A. Rosen, Esq.
Mary E. Seymour, Esq.
One Lowenstein Drive
Roseland, New Jersey 07068
(973) 597-2500 (Telephone)
(973) 597-2400 (Facsimile)
Counsel to the Debtor and Debtor-in-Possession
                                                                   Case No. 19-27439 (MBK)
In re:
                                                                   Chapter 11
HOLLISTER CONSTRUCTION SERVICES,
LLC,1
                                                                   Judge: Hon. Michael B. Kaplan

Debtor.


                              DEBTOR’S DISCLOSURE STATEMENT FOR
                                     PLAN OF LIQUIDATION




    1
     The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
    Construction Services, LLC (5404).

    37322/3

    06/18/2020 206470059.5
Case 19-27439-MBK           Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12             Desc Main
                                    Document    Page 2 of 59



 PLEASE REVIEW THIS DOCUMENT FOR IMPORTANT INFORMATION
 REGARDING:

                   Description of the Debtor

                   Classification and Treatment of Claims and Interests

                   Distribution to Holder of Pre-Petition Secured Lender Claims

                   Distribution to Holders of Priority Claims

                   Distribution to Holder of Arch Claims

                   Distribution to Holders of General Unsecured Claims

                   Distribution to Holders of Interests

                   Implementation and Execution of the Plan

                   Treatment of Contracts and Leases and Procedures to Assert and Resolve
                    Rejection Claims

 IMPORTANT DATES:

                   Date to Determine Record Holders of Claims and Interests – [July 23 , 2020]

                   Deadline to Submit Ballots – [August 27 , 2020 at 4:00 p.m. (prevailing
                    Eastern Time)]

                   Deadline to Object to Disclosure Statement and/or Solicitation Procedures –
                    [July 16, 2020 at 4:00 p.m. (prevailing Eastern Time) ]

                   Deadline to Object to Confirmation – [ August 27, 2020 at 4:00 p.m.
                    (prevailing Eastern Time) ]

                   Hearing on Plan Confirmation – [ September 3, 2020 at 10:00 a.m.
                    (prevailing Eastern Time) ]




 37322/3

 06/18/2020 206470059.5
Case 19-27439-MBK   Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12   Desc Main
                            Document    Page 3 of 59



 YOU ARE RECEIVING THIS DISCLOSURE STATEMENT, THE PLAN, AND THE
 BALLOT (COLLECTIVELY, THE “SOLICITATION PACKAGE”) BECAUSE YOU
 HAVE THE RIGHT TO VOTE TO ACCEPT OR REJECT THE PLAN. PLEASE
 REVIEW THIS DISCLOSURE STATEMENT AND THE PLAN AND COMPLETE AND
 RETURN THE BALLOT IN ACCORDANCE WITH THE INSTRUCTIONS
 CONTAINED HEREIN AND IN THE BALLOT.

 A COPY OF THIS DISCLOSURE STATEMENT AND THE PLAN CAN BE FOUND AT
 HTTPS://CASES.PRIMECLERK.COM/HCS/.




                                      -2-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12             Desc Main
                                Document    Page 4 of 59



 1.     INTRODUCTION

        1.1.   Purpose of the Disclosure Statement.

         Notice of this Disclosure Statement is being provided by Debtor Hollister Construction
 Services, LLC to, among others, the Office of the United States Trustee, the New Jersey Taxing
 Authorities, the New York Taxing Authorities, and, subject to the Solicitation Procedures Order
 (defined below), all Holders of Claims in the Voting Classes pursuant to section 1125(b) of the
 Bankruptcy Code for the purpose of soliciting acceptances of the Plan. Pursuant to the
 Solicitation Procedures Motion (defined below) Filed on June 18, 2020, the Debtor seeks to
 pursue and obtain approval of its Disclosure Statement and the Plan. The Plan has been Filed
 with the Bankruptcy Court and the summaries of the Plan contained herein shall not be relied
 upon for any purpose other than to make a judgment with respect to, and determine how to vote
 on, the Plan. A copy of the Plan is attached hereto as Exhibit A. All capitalized terms used
 within this Disclosure Statement that are not defined herein have the meanings set forth in
 the Plan.

        A hearing to approve the Disclosure Statement and the Solicitation Procedures
 Motion will be held by the Bankruptcy Court on July 23, 2020 at 10:00 a.m. (prevailing
 Eastern Time), to determine if the Disclosure Statement contains “adequate information”
 under Bankruptcy Code section 1125. The deadline to object to the Disclosure Statement
 and the Solicitation Procedures Motion is [July 16, 2020 at 4:00 p.m. (prevailing Eastern
 Time)] and the deadline to object to Plan Confirmation is [August 27, 2020 at 4:00 p.m.
 (prevailing Eastern Time).]

      PLEASE NOTE THAT MUCH OF THE INFORMATION CONTAINED HEREIN HAS
 BEEN TAKEN, IN WHOLE OR IN PART, FROM INFORMATION CONTAINED IN THE
 DEBTOR’S BOOKS AND RECORDS AND PLEADINGS FILED BY THE DEBTOR WITH
 THE BANKRUPTCY COURT. STATEMENTS MADE IN THE DISCLOSURE STATEMENT
 ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE PLAN. ALTHOUGH
 THE DEBTOR HAS ATTEMPTED TO BE ACCURATE IN ALL MATERIAL RESPECTS,
 THE DEBTOR IS UNABLE TO REPRESENT OR WARRANT THAT ALL OF THE
 INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT IS WITHOUT
 ERROR. THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
 MADE ONLY AS OF THE DATE HEREOF, AND THERE CAN BE NO ASSURANCE
 THAT THE STATEMENTS CONTAINED HEREIN WILL BE CORRECT AT ANY TIME
 AFTER THE DATE HEREOF.

      THIS DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE
 WITH BANKRUPTCY CODE SECTION 1125 AND BANKRUPTCY RULE 3016 AND NOT
 NECESSARILY IN COMPLIANCE WITH FEDERAL OR STATE SECURITIES LAWS OR
 OTHER RULES GOVERNING DISCLOSURE OUTSIDE THE CONTEXT OF CHAPTER 11.

      NO REPRESENTATION CONCERNING THE DEBTOR OR THE VALUE OF THE
 DEBTOR’S ASSETS HAS BEEN AUTHORIZED BY THE BANKRUPTCY COURT OTHER
 THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. THE DEBTOR IS NOT
 RESPONSIBLE FOR ANY INFORMATION, REPRESENTATION OR INDUCEMENT

                                               -3-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                 Document    Page 5 of 59



 MADE TO OBTAIN YOUR ACCEPTANCE, WHICH IS OTHER THAN,                                           OR
 INCONSISTENT WITH, INFORMATION CONTAINED HEREIN AND IN THE PLAN.

      YOU ARE STRONGLY URGED TO CONSULT WITH YOUR FINANCIAL, LEGAL
 AND TAX ADVISORS TO UNDERSTAND FULLY THE PLAN AND DISCLOSURE
 STATEMENT. THE FINANCIAL INFORMATION CONTAINED IN THIS DISCLOSURE
 STATEMENT IS GIVEN AS OF THE DATE HEREOF, UNLESS OTHERWISE SPECIFIED.
 THE DELIVERY OF THIS DISCLOSURE STATEMENT DOES NOT, UNDER ANY
 CIRCUMSTANCE, IMPLY THAT THERE HAS BEEN NO CHANGE IN THE FACTS SET
 FORTH HEREIN SINCE SUCH DATE. THIS DISCLOSURE STATEMENT IS INTENDED,
 AMONG OTHER THINGS, TO SUMMARIZE THE PLAN AND MUST BE READ IN
 CONJUNCTION WITH THE PLAN AND ITS EXHIBITS, IF ANY. IF ANY CONFLICTS
 EXIST BETWEEN THE PLAN AND DISCLOSURE STATEMENT, THE TERMS OF THE
 PLAN SHALL CONTROL.

      IF A HOLDER OF A CLAIM WISHES TO CHALLENGE THE ALLOWANCE OR
 DISALLOWANCE OF A CLAIM FOR VOTING PURPOSES UNDER THE TABULATION
 RULES SET FORTH IN THE SOLICITATION PROCEDURES ORDER, SUCH ENTITY
 MUST FILE A MOTION, PURSUANT TO BANKRUPTCY RULE 3018(A), FOR AN
 ORDER TEMPORARILY ALLOWING SUCH CLAIM IN A DIFFERENT AMOUNT OR
 CLASSIFICATION FOR PURPOSES OF VOTING TO ACCEPT OR REJECT THE PLAN
 AND SERVE SUCH MOTION ON THE UNDERSIGNED COUNSEL TO THE DEBTOR,
 COUNSEL TO THE PRE-PETITION SECURED LENDER, AND COUNSEL TO THE
 CREDITORS’ COMMITTEE SO THAT IT IS RECEIVED NO LATER THAN 4:00 P.M.,
 PREVAILING EASTERN TIME, ON [August 10, 2020]. THE DEBTOR AND OTHER
 PARTIES IN INTEREST SHALL HAVE UNTIL 4:00 P.M., PREVAILING EASTERN
 TIME, ON [August 20, 2020] TO FILE AND SERVE ANY RESPONSES TO SUCH
 MOTIONS. UNLESS THE BANKRUPTCY COURT ORDERS OTHERWISE, SUCH CLAIM
 WILL NOT BE COUNTED FOR VOTING PURPOSES IN EXCESS OF THE AMOUNT
 DETERMINED IN ACCORDANCE WITH THE TABULATION RULES.

         1.2.    Definitions of Terms Utilized in the Plan: Unless the context otherwise requires
 or a term is defined within the Plan itself, the following terms shall have the respective meanings
 set forth below, except as expressly provided otherwise.

               1.2.1. Administrative Expense Claim: Any cost or expense of administration of
 the Case allowed pursuant to Bankruptcy Code section 503(b), arising, accruing or otherwise due
 and payable at any time during the period from the Petition Date through and including the date
 on which the Confirmation Order becomes a Final Order, excluding Professional Fee Claims.

                1.2.2. Administrative Expense Claim Bar Date: 4:00 p.m. (prevailing Eastern
 Time) on the date that is twenty-one (21) days after the Effective Date, the deadline by which all
 claims seeking allowance of Administrative Expense Claims must be filed with the Court, with a
 copy to the Debtor, the Liquidation Trustee and the Claims Agent in accordance with Section 7.5
 of the Plan, or if not filed by such deadline, any such Administrative Expense Claims shall be
 Disallowed and not entitled to any distribution.


                                                 -4-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                  Desc Main
                                 Document    Page 6 of 59



                 1.2.3. Allowed: A Claim or Interest will be “Allowed” if: (a) (i) such Claim or
 Interest is identified in the Schedules and not listed therein as disputed (whether in amount,
 priority or otherwise), contingent or unliquidated as to amount, and (ii) with respect to such
 Claim or Interest, no proof of claim or interest, as applicable, has been Filed, or (b) with respect
 to such Claim or Interest, a proof of claim or interest, as applicable, has been timely Filed, in the
 amount and of the classification asserted in such proof of claim or interest, as applicable; but in
 the case of either (a) or (b), only if (x) such Claim or Interest has not already been satisfied,
 (y) no objection to the allowance of such Claim or Interest has been Filed by the Claims
 Objection Deadline (as defined in the Plan), or, (z) such Claim or Interest has otherwise been
 allowed by the Plan, a Final Order or pursuant to an Allowed Claims Notice. The following types
 of Claims or Interests shall not be “Allowed”: (i) untimely Filed Claims or, with respect to
 administrative expenses, requests for payment made after the Administrative Expense Claim Bar
 Date, as applicable, (ii) interest on the principal amount of the Allowed Claim from and after the
 Petition Date, or (iii) any punitive damages. For the avoidance of doubt, any Claim that has been
 or is hereafter listed in the Schedules as contingent, unliquidated, or disputed, and for which no
 Proof of Claim is or has been timely Filed by the applicable bar date established pursuant to the
 Bar Date Order, is not considered Allowed and shall be deemed expunged and not entitled to
 receive any recovery from the Debtor’s estate and/or the Liquidation Trust Assets (as applicable)
 without further action by the Debtor or Liquidation Trustee and without further notice to any
 party or action, approval, or order of the Bankruptcy Court.

               1.2.4. Allowed Claims Notice: Any notice filed with the Bankruptcy Court by
 the Debtor (in consultation with the Creditors’ Committee through the Effective Date) or
 Liquidation Trustee (after the Effective Date) identifying one or more Claims as Allowed.

                1.2.5. Arch: Arch Insurance Company, Arch Reinsurance Company and any
 present or future subsidiary or affiliate of Arch Insurance Company (collectively, “Arch” or
 “Surety”).

                1.2.6. Arch Claim: General Unsecured Claim of Arch.

                1.2.7. Arch Stipulation: Stipulation Pursuant to 11 U.S.C. §§ 105, 362, 363 and
 365, Granting Relief and Authorizing Relief from the Automatic Stay To Declare the Debtor in
 Default of Certain Construction Contracts; To Terminate and Assign Those Contracts; and For
 Related Relief entered on November 15, 2019 [Docket No. 524].

                 1.2.8. Assets: Any and all right, title, and interest of the Debtor in and to
 property of whatever type or nature, real or personal, tangible or intangible, including, without
 limitation, any real estate, building, structures, improvements, privileges, rights, easements,
 leases, subleases, licenses, goods, materials, supplies, furniture, fixtures, equipment, work in
 progress, accounts, chattel paper, deposit accounts, reserves, deposits, contractual rights,
 intellectual property rights, Claims, Causes of Action and any general intangibles.

                1.2.9. Avoidance Actions: Any and all actions, proceedings, accounts,
 controversies, agreements, promises, claims, and rights of the Debtor and its estate to avoid or
 recover a transfer of property of the Debtor’s estate or an interest in the Debtor in property,
 including, without limitation, actions arising under Bankruptcy Code sections 506, 510, 541,

                                                 -5-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                 Document    Page 7 of 59



 542, 544, 545, 547, 548, 549, 550, 551 and 553 and any other applicable federal, state or
 common law, including fraudulent transfers or conveyances, whether or not litigation has been
 commenced with respect to such actions, proceedings, accounts, controversies, agreements,
 promises, claims and rights as of the Effective Date, but excluding (a) any Avoidance Actions
 previously waived by the Debtor pursuant to any Final Order; and (b) any Avoidance Actions
 against the Pre-Petition Secured Lender, Arch and the Insiders.

                1.2.10. Ballots: The ballots accompanying the Disclosure Statement upon
 which certain Holders of Claims entitled to vote shall, among other things, indicate their
 acceptance or rejection of the Plan.

                1.2.11. Balloting Agent: Prime Clerk LLC.

                  1.2.12. Bankruptcy Code: Title 11 of the United States Code, 11 U.S.C. §§ 101,
 et seq., as in effect on the Petition Date and as thereafter amended, if such amendments are made
 applicable to the Case.

               1.2.13. Bankruptcy Court: The United States Bankruptcy Court for the District
 of New Jersey, or in the event such court ceases to exercise jurisdiction over the Case, such court
 or adjunct thereof that exercises jurisdiction over the Case in lieu of the United States
 Bankruptcy Court for the District of New Jersey.

                 1.2.14. Bankruptcy Rules: The Federal Rules of Bankruptcy Procedure pursuant
 to Title 28 of the United States Code, 28 U.S.C. §§ 2075, as they have been or may hereafter be
 amended.

                 1.2.15. Bar Date: January 20, 2020, the date established in the Bar Date Order
 for filing proofs of claim against the Debtor.

                1.2.16. Bar Date Order: The Order Extending the Clams Bar Date From
 November 20, 2019 to January 20, 2020 and Compelling Prime Clerk LLC to Re-Notice the
 Notice of Chapter 11 Bankruptcy Case [Docket No.621]. Pursuant thereto, the Bar Date was
 fixed as January 20, 2020.

              1.2.17. Business Day: Any day except a Saturday, Sunday or any day on which
 commercial banks in the State of New Jersey are authorized or required by applicable law to
 close.

                1.2.18. Case: The chapter 11 case initiated by the Debtor’s Filing on the
 Petition Date of a voluntary petition for relief in the Bankruptcy Court under chapter 11 of the
 Bankruptcy Code. The Case is being administered in the Bankruptcy Court as Bankruptcy Case
 No. 19-27439 (MBK).

                1.2.19. Cash: Legal tender of the United States of America and equivalents
 thereof.

               1.2.20. Cash Collateral Motion: “Cash Collateral Motion” shall have the
 meaning ascribed to such term in Section 2.3 of this Disclosure Statement.

                                                 -6-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                   Desc Main
                                 Document    Page 8 of 59



               1.2.21. Cash Management Motion: “Cash Management Motion” shall have the
 meaning ascribed to such term in Section 2.3 of this Disclosure Statement.

                  1.2.22. Causes of Action: Any and all claims, causes of action (including
 Avoidance Actions), objections to claims or interests, demands, actions, suits, obligations,
 liabilities, cross-claims, counter-claims, offsets, or setoffs of any kind or character whatsoever, in
 each case whether known or unknown, liquidated or unliquidated, contingent or non-contingent,
 matured or unmatured, suspected or unsuspected, foreseen or unforeseen, direct or indirect,
 choate or inchoate, existing or hereafter arising, in contract, in tort, in law, or in equity, or
 pursuant to any other theory of law, whether asserted or assertable directly or derivatively in law
 or equity or otherwise by way of claim, counter-claim, cross-claim, third party action, action for
 indemnity or contribution or otherwise, based in whole or in part upon any act or omission or
 other event occurring at any time prior to the Effective Date.

                 1.2.23. Chapter 7: Chapter 7 of the Bankruptcy Code.

               1.2.24. Claim: A “claim” as defined in Bankruptcy Code section 101(5), against
 the Debtor whether or not asserted or allowed.

                 1.2.25. Claims Agent: Prime Clerk LLC.

                 1.2.26. Claims Register:      The official register of Claims maintained by the
 Claims Agent.

               1.2.27. Claims Objection Deadline: “Claims Objection Deadline” shall have
 the meaning ascribed to such term in Section 2.12 of the Plan.

                1.2.28. Class: A category of Claims or Interests established and designated
 pursuant to the Plan.

                 1.2.29. Class 1 Claim: A Claim classified in Class 1.

                 1.2.30. Class 2 Claim: A Claim classified in Class 2.

                 1.2.31. Class 3 Claim: A Claim classified in Class 3.

                 1.2.32. Class 4 Claim: A Claim classified in Class 4.

                 1.2.33. Class 5 Interest An Interest classified in Class 5.

              1.2.34. Code: Title 11 of the United States Code, 11 U.S.C. sections 101-1330 as
 may from time to time be amended.

                1.2.35. Collateral: Any property or interest in property of the Debtor or its
 Estate subject to a Lien to secure a Claim to the extent such Lien is not subject to avoidance
 under the Bankruptcy Code or such avoidance has been settlement by the Plan, nor otherwise
 invalid under the Bankruptcy Code or applicable state law.



                                                  -7-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 9 of 59



                1.2.36. Confirmation:     Entry by the Bankruptcy Court of the Confirmation
 Order.

                1.2.37. Confirmation Date: The date upon which the Confirmation Order is
 entered on the docket by the Bankruptcy Court.

                1.2.38. Confirmation Hearing: Collectively, the hearing or hearings held by the
 Bankruptcy Court to consider confirmation of the Plan pursuant to Bankruptcy Code section
 1129, as such hearing or hearings may be adjourned or continued from time to time.

                1.2.39. Confirmation Order: The Order of the Bankruptcy Court confirming
 the Plan pursuant to Bankruptcy Code section 1129.

                1.2.40. Creditor: A Holder of a Claim.

                 1.2.41. Creditors’ Committee or Committee: The official committee of
 unsecured creditors of the Debtor appointed by the United States Trustee in the Case pursuant to
 Bankruptcy Code section 1102, as its composition may be changed from time to time by
 addition, resignation or removal of its members [Docket No. 156].

                1.2.42. Debtor: Hollister Construction Services, LLC.

                1.2.43. Disallowed:     A Claim or Interest or any portion thereof that is not
 Allowed.

                1.2.44. Disclosure Statement: This “Disclosure Statement for Debtor’s Plan of
 Liquidation,” dated June 18,2020, as amended, modified, or supplemented.

               1.2.45. Disclosure Statement Order: “Disclosure Statement Order” shall have
 the meaning ascribed to such term in Section 1.1 of this Disclosure Statement.

                1.2.46. Disputed Claim: Any Claim, or a portion thereof: (i) proof of which has
 been timely Filed to which an objection to the allowance thereof has been Filed by the Claims
 Objection Deadline (as defined in the Plan), and such objection has not been either
 (a) determined by a Final Order, or (b) settled by the parties under a settlement approved by
 Final Order of the Bankruptcy Court pursuant to Bankruptcy Rule 9019; (ii) which has not been
 otherwise Allowed; or (iii) which is identified in the Schedules as contingent, unliquidated
 and/or disputed and as to which in the case of a timely Filed proof of claim, an objection to such
 proof of claim has been filed but has not yet been resolved by a Final Order.

                1.2.47. Effective Date: “Effective Date” shall have the meaning ascribed to such
 term in Section 2.1 of the Plan.

              1.2.48. Estate: The bankruptcy estate of the Debtor created by virtue of
 Bankruptcy Code section 541 upon the commencement of the Case.

               1.2.49. Exculpated Party or Parties: Each of the Debtor, the Creditors’
 Committee, the members of the Creditors’ Committee (in such capacity), the Liquidation Trustee

                                                -8-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 10 of 59



 (in such capacity), the Pre-Petition Secured Lender (in such capacity), Arch, and Prime Clerk
 LLC (in its capacity as Claims Agent, Noticing Agent and Balloting Agent), including any and
 all of the foregoing such parties’ Related Persons.

                 1.2.50. File, Filed or Filing: File, filed or filing with the Bankruptcy Court or
 its authorized designee in the Case (including with respect to proofs of claim, the Claims Agent).

               1.2.51. Final Decree: The Order entered pursuant to Bankruptcy Code section
 350, Bankruptcy Rule 3022, and Local Rule 5009-1 closing the Case.

               1.2.52. Final Cash Management Order: “Final Cash Management Order” shall
 have the meaning ascribed to such term in Section 2.3.1 of this Disclosure Statement.

                1.2.53. Final Order: An order or judgment of the Bankruptcy Court, or other
 court of competent jurisdiction, as entered on the docket in any Case or the docket of any other
 court of competent jurisdiction, that has not been reversed, stayed, modified or amended, and as
 to which the time to appeal or seek certiorari or move for a new trial, reargument or rehearing
 has expired, and no appeal or petition for certiorari or other proceedings for a new trial,
 reargument or rehearing has been timely taken, or as to which any appeal that has been taken or
 any petition for certiorari that has been timely Filed has been withdrawn or resolved by the
 highest court to which the order or judgment was appealed or from which certiorari was sought
 or the new trial, reargument or rehearing has been denied or resulted in no modification of such
 order, provided, however, that the possibility that a motion under Rule 59 or Rule 60 of the
 Federal Rules of Civil Procedure, or any analogous rule under the Bankruptcy Rules or
 applicable state court rules of civil procedure, may be Filed with respect to such order shall not
 cause such order not to be a Final Order.

              1.2.54. First Day Hearing: The initial hearing held in this Case which occurred
 on September 16, 2019.

                1.2.55. First Day Motions: “First Day Motions” shall have the meaning ascribed
 to such term in Section 2.3 of this Disclosure Statement.

                1.2.56. General Unsecured Claim: Any Claim against the Debtor which is not a
 Pre-Petition Secured Lender Claim, an Arch Claim, an Administrative Expense Claim, a Priority
 Claim, a Professional Fee Claim, or an Interest. For the avoidance of doubt, General Unsecured
 Claims include, but are not limited to, Claims of trade vendors, landlords, lessors and others that
 did business with the Debtor before the Petition Date on an unsecured basis.

                 1.2.57. Go-Forward Project Settlements: Those certain settlements entered
 into between the Debtor, project owners and one or more subcontractors and which were
 approved by the Court. The Go-Forward Project Settlements are settlements that the Debtor
 determined were economically feasible to complete and provided a mechanism for certain of the
 Projects to be completed by the Debtor during the Case, payment of certain prepetition Claims of
 subcontractors and included preference waivers. For the avoidance of doubt, none of the Go-
 Forward Project Settlements were on Bonded Projects.



                                                 -9-
Case 19-27439-MBK         Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                   Desc Main
                                 Document    Page 11 of 59



                1.2.58. Holder: The Person that is the owner of record of a Claim or Interest, as
 applicable.

                1.2.59. Impaired: “Impaired” is as defined in Bankruptcy Code section 1124.

                1.2.60. Initial Distribution: “Initial Distribution” shall have the meaning
 ascribed to such term in Section 2.2(a) of the Plan.

                1.2.61. Insider: The holders of membership interests in the Debtor as follows:
 (i) Christopher Johnson; (ii) Kieran Flanagan; (iii) Brendan Murray; (iv) Joseph Furey; and (v)
 Matthew Higgins and each of their respective spouses and Related Persons.

                1.2.62. Interest: Either (i) the legal, equitable, contractual or other rights of any
 Person with respect to the limited liability company interests or any other equity interest in the
 Debtor, including any capital investment, stock option (including right to exercise a stock option
 grant), warrant, or other interest in or right to convert into such equity interest, or (ii) the legal,
 equitable, contractual or other right of any Person to acquire or receive any of the foregoing.

                 1.2.63. Lease: “Lease” shall have the meaning ascribed to such term in Section
 2.7 of this Disclosure Statement.

                  1.2.64. Liquidation Trust: The trust established pursuant to the Liquidation
 Trust Agreement among the Debtor, Liquidation Trustee, dated as of the Effective Date, for the
 benefit of (i) the Holders of Allowed General Unsecured Claims that were not allowed as of the
 Effective Date or did not receive distributions on or about the Effective Date, or (ii) other
 General Unsecured Claims not Allowed as of the Effective Date.

                 1.2.65. Liquidation Trust Documents: The Liquidation Trust Agreement, and
 any additional documents, that will create, establish and govern the Liquidation Trust
 substantially in the form attached to the Plan as Schedule B.

                1.2.66. Liquidation Trust Assets: (i) the Causes of Action, and (ii) all other
 Assets, including any and all Cash of the Debtor and the Debtor’s Estate as of the Effective Date,
 but specifically excluding any Cause of Action or Claim released pursuant to the terms of the
 Plan, the Plan Confirmation Order, the Final Cash Collateral Order, a Go-Forward Project
 Settlement or any other Final Order of the Bankruptcy Court.

                 1.2.67. Liquidation Trust Advisors: Any firm(s) or individual(s) retained by the
 Liquidation Trustee to serve as the Liquidation Trustee’s legal counsel or provide other
 professional services in connection with the performance of the Liquidation Trustee’s duties and
 responsibilities under the Plan and the Liquidation Trust Agreement. For the avoidance of doubt,
 the Liquidation Trust Advisors can include any firm(s) or individual(s) retained by the Debtor
 and/or Creditors’ Committee during the Chapter 11 Case.

              1.2.68. Liquidation Trust Committee: The committee selected by the Creditors’
 Committee and established on the Effective Date consisting of at least [ TBD].



                                                  -10-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                               Document    Page 12 of 59



                  1.2.69. Liquidation Trust Operating Expenses: The overhead and other
 operational expenses of the Liquidation Trust including, but not limited to, (i) reasonable
 compensation for the Liquidation Trustee in accordance with the Liquidation Trust Documents,
 (ii) costs and expenses incurred by the Liquidation Trustee in administering the Liquidation
 Trust, (iii) statutory fees that may become payable after the Effective Date to the U.S. Trustee,
 and (iv) any fees and expenses payable to the Liquidation Trust Advisors.

               1.2.70. Liquidation Trustee: [TBD], who will serve as the trustee of the
 Liquidation Trust as determined by the Debtor in consultation with the Creditor’s Committee.

                1.2.71. Litigation Rights: “Litigation Rights” shall have the meaning ascribed
 to such term in Section 5.2 of the Plan.

               1.2.72. Local Rules: The Local Rules of Bankruptcy Practice and Procedure of
 the United States Bankruptcy Court for the District of New Jersey, as amended from time to
 time.

                1.2.73. Noticing Agent: Prime Clerk LLC.

                1.2.74. Noticing Agent Website: https://cases.primeclerk.com/hcs

                1.2.75. Order: An order or judgment of the Bankruptcy Court, or other court of
 competent jurisdiction, as entered on the docket in the Case or the docket of any other court of
 competent jurisdiction.

               1.2.76. Other Priority Claim: A Claim that is entitled to priority under
 Bankruptcy Code section 507(a), other than an Administrative Expense Claim, Professional Fee
 Claim, and a Priority Tax Claim.

                1.2.77. Person: An individual, limited liability company, corporation,
 partnership, association, trust or unincorporated organization, joint venture or other person or a
 government or any agency or political subdivision thereof.

                1.2.78. Petition Date: September 11, 2019.

               1.2.79. Plan: The Debtor’s Plan of Liquidation, dated as of [June 18, 2020], as
 the same may thereafter be amended, modified or supplemented.

                1.2.80. Plan Settlement: “Plan Settlement” shall have the meaning ascribed to
 such term in Section 2.14 of the Plan.

                1.2.81. PNC: PNC Bank, National Association, in its capacity as the Debtor’s
 Pre-Petition Secured Lender.

              1.2.82. PNC Credit Documents: The PNC Line of Credit Loan Documents and
 the PNC Term Loan Documents.




                                               -11-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12               Desc Main
                               Document    Page 13 of 59



               1.2.83. PNC Line of Credit Loan Documents: The Line of Credit in the
 maximum principal amount of $15,000,000.00, as evidenced by a certain (i) Amended and
 Restated Committed Line of Credit Note dated December 30, 2015, as subsequently amended,
 supplemented, modified or restated between the Debtor and PNC, (ii) related Borrowing Base
 Rider dated November 13, 2014 between the Debtor and PNC and (iii) Security Agreement dated
 November 13, 2014 executed and delivered by the Debtor in favor of PNC.

                1.2.84. PNC Term Loan Documents: The Term Note dated September 26,
 2018 in the original principal amount of $1,600,000.00, together with all other documents related
 to and/or evidencing the PNC Term Loan, as amended, supplemented, modified and/or restated.

                1.2.85. Prepetition Secured Lender: PNC Bank, National Association, in its
 capacity as the prepetition secured lender under the PNC Line of Credit Loan Documents and the
 PNC Term Loan Documents.

                1.2.86. Prepetition Secured Lender Claim: The Allowed Claim held by the
 Prepetition Secured Lender in the amount of [$ TBD] that will be deemed an Allowed Pre-
 Petition Secured Lender Claim and the Class 1 Claim.

              1.2.87. Priority Tax Claim:         A Claim that is entitled to priority under
 Bankruptcy Code section 507(a)(8).

              1.2.88. Pro Rata: The proportion that (a) the Allowed principal amount of a
 Claim in a particular Class bears to (b) the aggregate amount of all Allowed Claims in such
 Class.

                1.2.89. Professional: Any professional employed by the Debtor or Creditors’
 Committee in the Case pursuant to Bankruptcy Code sections 327, 328 or 1103 or any
 professional or other Person seeking compensation or reimbursement of expenses in connection
 with the Cases pursuant to Bankruptcy Code section 503(b)(4).

                1.2.90. Professional Fee Claim: A Claim of a Professional for compensation or
 reimbursement of costs and expenses relating to services incurred during the period from the
 Petition Date through the Effective Date.

                1.2.91. Professional Fee Claim Bar Date: The date that is sixty (60) days after
 the Effective Date.

               1.2.92. Professional Fee Claims Estimate: The estimated amount of
 compensation to be paid to each Professional.

               1.2.93. Professional Fee Escrow: [$ TBD ], to be funded by the Debtor and held,
 maintained, and distributed by [TBD] pursuant to Section 7.2 of the Plan.

              1.2.94. Projects: Those certain construction projects managed by the Debtor,
 some of which are “Bonded Projects” and some of which are non-bonded projects.

               1.2.95. Record Date: The Record Date shall be [ July 23 , 2020].

                                               -12-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                   Desc Main
                                Document    Page 14 of 59



                1.2.96. Record Holder: The Holder of an Interest or Claim as of the Record
 Date.

                1.2.97. Records: “Records” shall have the meaning ascribed to such term in
 Section 3.7.4 of this Disclosure Statement.

                1.2.98. Rejection Claim: “Rejection Claim” shall have the meaning ascribed to
 such term in Section 3.2 of the Plan.

                1.2.99. Related Persons: With respect to any Person, such Person’s current and
 former officers, directors, principals, partners, members, managers, shareholders, attorneys,
 accountants, financial advisors, investment bankers, and their respective successors and assigns.

                1.2.100. Released Party: (a) the Debtor, its Estate and all Related Persons;
 (b) the Pre-Petition Secured Lender and all Related Persons; (c) Arch and all Related Persons;
 (d) Insiders and all Related Persons; and (e) the Creditors’ Committee, its members (solely in
 their capacity as Creditors’ Committee members) and all Related Persons (solely in their
 capacity as Creditors’ Committee members), including Insiders and their respective spouses.

                1.2.101. Releasing Party: (a) the Debtor, its Estate and all Related Persons;
 (b) the Pre-Petition Secured Lender and all Related Persons, (c) Arch and all Related Persons,
 (d) the Creditors’ Committee, its members (solely in their capacity as Creditors’ Committee
 members) and all Related Persons (solely in their capacity as Creditors’ Committee members)
 and (d) Insiders and all Related Persons.

                1.2.102. Reserve: “Reserve” shall have the meaning ascribed to such term in
 Section 2.2(b) of the Plan.

                1.2.103. Scheduled Claim: Any Claim set forth on the Schedules.

               1.2.104. Schedules: The Schedules of Assets and Liabilities Filed by the Debtor,
 as such Schedules may be amended from time to in accordance with Bankruptcy Rule 1009.

               1.2.105. Solicitation Procedures Hearing: The hearing held by the Bankruptcy
 Court, scheduled to take place on [July 23, 2020,] on the Solicitation Procedures Motion, as such
 hearing may be continued from time to time.

                  1.2.106. Solicitation Procedures Motion: The Debtor’s motion seeking, among
 other things: (i) Court approval of the adequacy of the disclosures set forth in the Disclosure
 Statement, (ii) to establish procedures for solicitation and tabulation of votes to accept or reject
 the Plan, (iii) Court approval of the forms of ballot and solicitation materials, and (iv) to schedule
 a hearing to consider confirmation of the Plan and setting the deadline for objections thereto. The
 Solicitation Procedures Motion was filed on June 18, 2020.

               1.2.107. Solicitation Procedures Order: The Order, entered by the Court on
 [____ __, 2020], approving the Solicitation Procedures Motion [Docket No. ___].



                                                 -13-
Case 19-27439-MBK      Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12               Desc Main
                              Document    Page 15 of 59



               1.2.108. Unclaimed Distribution: A distribution that is not claimed by a Holder
 of an Allowed Claim on or prior to the Unclaimed Distribution Deadline.

                1.2.109. Unclaimed Distribution Deadline: Three (3) months from the date
 the Debtor or Liquidation Trustee, as the case may be, makes a distribution.

                1.2.110. Unimpaired: With respect to a Class of Claims or Interests, any Class
 that is unimpaired within the meaning of Bankruptcy Code section 1124.

                1.2.111. United States Trustee: The Office of the United States Trustee for the
 District of New Jersey.

               1.2.112. Voting Class: A Class that is Impaired and entitled to vote on the Plan.

 2.     THE DEBTOR.

        2.1.   Description of Debtor and Its Business.

                               2.1.1. Hollister is a New Jersey Limited Liability Company.
                Based in New Jersey, the Debtor is a regional general commercial construction
                services firm that provides construction management services, i.e., professional
                management services for construction projects. As of the Petition Date, the
                Debtor had offices in New Jersey and New York and construction Project
                locations across New Jersey and New York. With a team of more than ninety
                (90) construction professionals, Hollister utilized the latest in technology and
                employed best practices in project management to deliver results for its clients.
                The Company’s principals have over fifty (50) years of experience serving as
                construction managers, design builders and general contractors for a broad
                spectrum of clients. The Company’s range of construction services established it
                as one of the region’s leading service providers with the versatility to
                accommodate construction projects of any size.

                                2.1.2. The Debtor does not perform construction work itself, but
                instead partners with subcontractors through the pre-construction, construction,
                and post-construction phases of a construction project to accomplish the goals
                established by the Projects’ owners and the Project owner’s professionals.
                Hollister’s areas of expertise include construction projects for the corporate,
                education, healthcare, industrial, retail and residential industries. Hollister
                leverages technology such as cloud-based construction software, applications to
                integrate data across programs, and drone technology to allow clients and project
                partners to collaborate conveniently and in real time.

                                2.1.3. The Debtor employed and oversaw the work of vendors,
                contractors, subcontractors and materialmen (together, “Subcontractors”) on the
                Projects. Typically, the Project owners compensate the Debtor pursuant to
                progress payment orders for the work performed on their Projects. In turn, the
                Debtor pays the Subcontractors for the goods and/or services they provided for
                the particular Project.

                                              -14-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12               Desc Main
                               Document    Page 16 of 59



                               2.1.4. Project Owner payments and receivables are the Debtor’s
                sole source of operating revenue. For the fiscal year ending December 31, 2018,
                the Company collected approximately $292,034,763 in gross revenue.

                              2.1.5. As of the Petition Date, the Debtor employed
                approximately ninety-four (94) employees (“Employees”), none of whom were
                subject to a collective bargaining agreement.           Of these Employees,
                approximately ninety-two (92) were salaried and two (2) were hourly.

                               2.1.6. As of the Petition Date, the Debtor had approximately
                $75 million (including retainage) in open accounts receivable. As of the Petition
                Date, approximately 45 Projects were in various stages of completion.

        2.2.   Debtor’s Capital Structure

               2.2.1. Senior Secured Debt with PNC

               2.2.2. Prepetition Line of Credit

                 2.2.3. Prior to the Petition Date, PNC extended a line of credit in the maximum
 principal amount of $15,000,000 under the PNC Line of Credit Loan Documents. The Line of
 Credit is evidenced by a note (the “PNC Line of Credit Note”) and related (i) Borrowing Base
 Rider and (ii) Security Agreement, each dated as of November 13, 2014. As of the Petition Date,
 the Debtor owes approximately $14,000,000 on the PNC Line of Credit Note.

               2.2.4. Prepetition Term Loan Note

                      (a)    In addition, PNC made a term loan to the Debtor in the original
 principal amount of $1,600,000, plus accrued interest, fees and other costs pursuant to a term
 note (the “PNC Term Loan Note”) dated September 26, 2018. The PNC Term Loan Note is
 secured by the PNC Term Loan Documents. As of the Petition Date, the Debtor owes
 approximately $1,300,000 on the PNC Term Loan Note.

                 2.2.5. To secure the prepetition obligations owed under the PNC Credit
 Documents, the Debtor granted the PNC as the Prepetition Secured Lender, a first priority
 security interest in, and liens on, substantially all the Debtor’s assets.

                 2.2.6. Since the Petition Date, PNC, as the Pre-Petition Secured Lender, has
 worked with the Debtor to reach consensual orders for the continued use of PNC’s cash
 collateral in accordance with various cash collateral budgets. Since the Petition Date, PNC has
 also supported and approved of the Debtor’s Go-Forward Project Settlements with various
 Project Owners and Subcontractors on those Projects that the Debtor determined were
 economically feasible to complete. PNC has also been an active participant in global settlement
 discussions for a Plan Settlement, including participating in numerous settlement conferences
 with the Debtor, the Creditors’ Committee and Arch with the Bankruptcy Court. PNC and the
 Debtor continue to engage in settlement discussions with the goal of reaching a final settlement.

        2.3.      Arch as Surety and Status of Surety Bonds.

                                               -15-
Case 19-27439-MBK         Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                    Desc Main
                                 Document    Page 17 of 59



                 2.3.1. Prior to the Petition Date, Arch executed certain performance and payment
 bonds, as well as other surety bonds (collectively, the “Bonds”) on behalf of the Debtor as
 principal, for the benefit of various contractors, owners and other parties (each an “Obligee” and
 collectively the “Obligees”), in connection with various construction contracts (each individually
 referred to as a “Contract” and, collectively, referred to as the “Contracts”) including the Bonds
 bearing bond numbers and for certain Obligees of and for fourteen (14) of the Debtor’s ongoing
 Bonded Projects which Bonds relate to certain of the construction Contracts which the Debtor
 was performing under as of the Petition Date.

                2.3.2. Subsequent to the Petition Date, Arch contended that the progress
 payments, retainage, change order and claim proceeds that were outstanding and/or which may
 be earned and come due in the future with respect to the Bonded Projects (collectively, “Bonded
 Project Proceeds”), when paid by Project Owners constitute trust funds for the benefits of
 laborers, subcontractors, suppliers and materialmen of the Bonded Projects pursuant to
 applicable state statutes. Arch further contended that such Bonded Project Proceeds are subject
 to the interests of Arch as the Surety under (i) the trust provisions of certain Indemnity
 Agreements; (ii) where applicable, state statutes; and (iii) common law principles of subrogation
 to the extent the Surety has made or may make payment under the Bonds (the “Trust Fund
 Beneficiaries”).

                2.3.3. In order to induce the Surety to execute the Bonds on behalf of the Debtor,
 the Debtor, as well as certain individuals (collectively, the “Indemnitors”), entered into General
 Indemnity Agreements with the Surety. On or about December 6, 2010 and September 1, 2016,
 the Debtor and certain of the Insiders and/or Interest Holders executed General Indemnity
 Agreements in favor of the Surety pursuant to which the Debtor agreed to assign, transfer and set
 over to the Surety certain collateral including, but not limited to, all right, title and interest of the
 Debtor in the Bonded Project Contracts.

                2.3.4. For purposes of the Debtor’s use of cash collateral, Arch sought to have the
 Debtor segregate Bonded Project Proceeds from the proceeds and financing for non-bonded
 projects (the “Non-Bonded Projects”) in order to comply with certain statutory and common law
 obligations such that when Bonded Project Proceeds are paid by Project Owners to the Debtor or
 its assigns that such Bonded Project Proceeds constitute trust funds and shall be applied
 exclusively to satisfy Bond obligations and claims of Trust Fund Beneficiaries. In order to
 facilitate segregation of Bonded Project Proceeds, approximately [18] post-petition bank
 accounts were opened at PNC – one or more for each Bonded Project (the “Bonded Project
 Accounts”). The Bonded Project Accounts are held in the name of Hollister, however the
 Debtor has no financial or beneficial interest in the Bonded Project Accounts and the Bonded
 Project Accounts are controlled by Matson, Driscoll & Damico, LLP, as an agent of Arch.

                2.3.5. Prior to and following the Petition Date, certain of the Obligees made
 claims or will make claims upon the Surety under the Bonds for the completion of the Bonded
 Project Contracts. After the Petition Date, the Debtor and Arch worked to evaluate the Bonded
 Project Contracts to determine whether the Debtor could continue to perform pursuant to the
 Bonded Project Contracts on the timeline required by the Bonded Project Contracts. As a result
 of multiple meetings over the course of multiple months, the Debtor and Arch determined that
 the Debtor did not have the liquidity or financial wherewithal necessary to enable it to continue

                                                   -16-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                               Document    Page 18 of 59



 to perform under the Bonded Project Contracts. As a result, the Debtor and Arch agreed to
 implement a procedure to provide for the orderly transition of the Bonded Project Contracts to
 Arch as Surety or its designee for completion and prevent further disruption to the ongoing
 performance of the Bonded Project Contracts. In order to effectuate a smooth and orderly
 transition, the Debtor and Arch entered into the Arch Stipulation, which provided among other
 things, for the automatic stay to be lifted to allow the Debtor to transfer its interest under the
 Bonded Project Contracts to Arch; to allow Arch to negotiate with Obligees on Bonded Projects
 for the completion of the Bonded Projects; and for Obligees to agree that with respect to any
 claim covered by a Bond and paid by the Surety, the Obligee releases such claim as against the
 Debtor. Since obtaining Court approval of the Arch Stipulation, Arch has worked directly with
 Obligees and Subcontractors on Bonded Projects to complete the Bonded Projects with
 assistance and cooperation from the Debtor and certain of the Debtor’s employees.

                2.3.6. Equity Interests.

                       (a)    The Debtor has 5 members that hold Interests in the Debtor. As of
 the Petition Date, the Interest Holders and the percentage held are: (i) Christopher Johnson
 (56.72%); (ii) Kieran Flanagan (23.28%); (iii) Brendan Murray (10%); (iv) Joseph Furey (5%);
 and (v) Matthew Higgins (5%).

                       (b)   Pursuant to certain Guaranty and Suretyship Agreements executed
 on November 13, 2014, and September 26, 2018, respectively (as amended, modified or
 otherwise supplemented), certain of the Debtor’s obligations are guaranteed by certain of the
 Debtor’s Interest Holders.

 Events Leading to the Filing of the Case

                                2.3.7. Pre-petition, the Debtor’s business had been a
                 fundamentally strong one, providing significant value to its Project Owners’
                 construction Projects. However, in the months prior to the Petition Date, the
                 Debtor began facing a series of discrete challenges that combined to impair the
                 Debtor’s operating cash flow and its short-term liquidity. Specifically, recent
                 and rapid expansion of the Debtor’s client base, combined with the Company’s
                 underestimation of the costs to complete certain of the Projects, resulted in the
                 Company not being able to fully service all of its Project Owners’ Projects.
                 Likewise, Hollister was not able to ensure that certain of its Subcontractors were
                 paid according to the agreed-upon schedule.               Certain Subcontractors
                 subsequently stopped performing on their contracts with Hollister. Accordingly,
                 certain Project Owners ceased making remittance or progress payments to the
                 Debtor on Projects that were pending or substantially completed, but not yet paid
                 in full. As Project Owner payments are the Debtor’s sole source of operating
                 revenue, non-payment led to Hollister experiencing significant operational cash
                 flow and liquidity issues.

                 On Friday, September 6, 2019, the Debtor laid off forty-six (46) of its
                 Employees.



                                               -17-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 19 of 59



                                2.3.8. In addition, a number of Subcontractors filed
                 construction/mechanics liens against the real property on which the Debtor
                 supervised project construction and development to secure the Subcontractors’
                 asserted claims for services performed and/or goods supplied.

                                2.3.9. The Debtor filed its Case to preserve and maximize the
                 value of its Estate for the benefit of all its stakeholders by providing the Debtor
                 the time, breathing room, and resources necessary to analyze its existing Projects
                 and to negotiate with the Project Owners, Subcontractors, vendors, materialmen,
                 real property owners and Arch to complete the Debtor’s Projects and maximize
                 their value.



          2.4.    Debtor’s First Day Motions. On the Petition Date, the Debtor filed various
 motions (collectively, the “First Day Motions”) requesting first day relief, including authority
 to: (i) retain and appoint Prime Clerk LLC as the Claims and Noticing Agent [Docket No. 6]; (ii)
 continue using its existing cash management system, including maintenance of bank accounts
 and existing business forms and checks (the “Cash Management Motion”) [Docket No. 11];
 (iii) pay prepetition employee obligations [Docket No. 8]; (iv) prohibit utility providers from
 altering, refusing or discontinuing service to the Debtor [Docket No. 10]; (v) use the cash
 collateral of the Prepetition Secured Lender on an interim basis (the “Cash Collateral Motion”)
 [Docket No. 14]; and (vi) enforcing the automatic stay as against Subcontractors and Project
 Owners [Docket No. 13]. Certain of these First Day Motions are discussed in further detail
 below.

                 2.4.1. Debtor’s Cash Management Motion. The Bankruptcy Court entered an
 Interim Order [Docket No. 93] and an Amended Interim Order [Docket No. 95] on September
 17, 2019, approving the Cash Management Motion and authorizing the Debtor on an interim
 basis to use its existing cash management system. On September 13, 2019, Arch Insurance
 Company and Arch Reinsurance Company filed an Objection to Debtor’s Cash Management
 Motion [Docket No. 44]. The Debtor, the Creditors’ Committee, Arch, and the Pre-Petition
 Lender proposed revisions to the interim Cash Management order, and, on October 9, 2019, the
 Bankruptcy Court entered a final Order (“Final Cash Management Order”) [Docket No. 282]
 approving the revised Cash Management Motion and authorizing the Debtor on a final basis to
 use its existing cash management system.

                2.4.2. Debtor’s Cash Collateral Motion. PNC, as the Prepetition Secured
 Lender, consented to the Debtor’s use of its cash collateral in accordance with the cash collateral
 budgets in exchange for certain adequate protection as set forth in the Cash Collateral Motion.
 This adequate protection included providing weekly reporting to PNC, granting of the Adequate
 Protection Liens (as defined in the Cash Collateral Motion), subject to the Carve Out (as defined
 in and in accordance with the orders approving the Cash Collateral Motion); certain stipulations
 by the Debtor as to the nature, extent and validity of PNC’s liens against the Debtor’s assets;
 granting of a super-priority administrative expense claim and the payment of post-petition
 interest in accordance with the PNC Credit Documents. Subsequent to approval of the Cash


                                                -18-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                               Document    Page 20 of 59



 Collateral Motion at the First Day Hearing, the Debtor and PNC have subsequently entered into
 sixteen interim orders further extending the use of PNC’s cash collateral.

        2.5.    Construction Project Go-Forward Settlements. One of the Debtor’s principal
 goals when filing the Case was to complete those pending construction Projects that the Debtor
 determined were financially feasible to complete. Accordingly, on September 30, 2019, the
 Debtor Filed its first motion to approve a settlement seeking authority to enter into a settlement
 agreement with a Project Owner and the Subcontractors who worked on that Project (the
 “Settlement Motion”) pursuant to the settlement protocol that was originally discussed with the
 Court and explained to Project Owners and Subcontractors at a status conference held
 immediately after the First Day Hearing. The first Settlement Motion was approved by the Court
 on October 10, 2020 [Docket No. 291].

         2.6.   Since the filing of the first Settlement Motion, the Debtor has obtained Court
 approval of Go-Forward Project Settlements on numerous other Projects. In addition, the Debtor
 has obtained Court approval of settlements related to Projects where the Debtor and the Project
 Owner agreed to terminate the Project as well as settlements with Project Owners and others
 resolving disputes over outstanding accounts receivable. To date, the Court has approved the
 following settlements: Waypoint Hackensack Urban Renewal Owner LLC on October 15, 2019
 [Docket No. 324]; Tipico Products Co. and various subcontractors on November 12, 2019
 [Docket No. 486]; Latitude East Owner, LLC and Latitude West Order, LLC and subcontractors
 on November 15, 2019 [Docket No. 522]; CS Utica & Remsen, LLC and Subcontractors on
 November 18, 2019 [Docket No. 534]; Richoh USA and subcontractors on November 20, 2020
 [Docket No. 550]; Just Greens, LLC d/b/a Aerofarms and KSS Architects, LLP on November
 21, 2019 [Docket No. 557]; SBLP Princeton, LLC on November 21, 2019 [Docket 558]; Just
 Below 70 MLK, LLC and 306 MLK Blvd. Urban Renewal, LLC on December 19, 1919 [Docket
 687]; Umdasch Real Estate USA, Ltd. and subcontractors on December 20, 2019 [Docket No.
 691], Mercedes-Benz USA, LLC and Mid-Atlantic Mechanical, Inc. on January 4, 2020 [Docket
 No. 739], 345 Main Street JV, LLC and certain subcontractors on January 7, 2020 [Docket 750];
 Newkirk Realty Urban Renewal LLC on January 10, 2020 [Docket No. 777]; Energy Capital
 Partners Management, LP on January 17, 2020 [Docket No. 824]; Fairleigh Dickinson
 University and certain subcontractors on January 17, 2020 [Docket No. 820], January 27, 2020
 [Docket 863] and February 26, 2020 [Docket No. 956]; Knopf Leasing Company and
 subcontractors on January 27, 2020 [Docket No. 862]; SAF 40 Beechwood, LLC and certain
 subcontractors on January 29, 2020 [Docket No. 875]; Saxum Real Estate Companies, LLC on
 January 29, 2020 [Docket 876]; Sunstone Hotels Morristown, LLC and Viking Demolition, Inc.
 on January 29, 2020 [Docket No. 877]; 147 Bloomfield Ave JV, LLC on February 3, 2020
 [Docket No. 895]; Accordia Harrison Urban Renewal, LLC and subcontractors on February 5,
 2020 [Docket No. 899]; CTC Academy and certain subcontractors on March 12, 2020 [Docket
 No. 1006]; Interlink Transport Technologies Inc. (d/b/a MSC Technology (North America) Inc.)
 on April 4, 2020 [Docket No. 1066]; Lifetown and certain subcontractors on April 17, 2020
 [Docket No. 1093]; Veterans Road SPE LLC and certain subcontractors on April 22, 2020
 [Docket No. 1100]; and Wagner College on April 24, 2020 [Docket No. 1112].

 Through the negotiation and Court approval of the various Go-Forward Project Settlements
 noted above, the Debtor has resolved various claims in the total gross amount of [ $ TBD ] and


                                               -19-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                               Document    Page 21 of 59



 payments to general unsecured creditors who are parties to the Go-Forward Project Settlements
 are estimated to be in excess of [$ TBD ].

        2.7.   Potential Additional Settlements and Wind-Down of Operations

        As of the filing of this Disclosure Statement, the Debtor is actively negotiating with
        Project Owners and Subcontractors to reach settlements on several remaining Projects.
        The Debtor anticipates that upon reaching final settlements, it will submit the settlements
        to the Bankruptcy Court for approval.

        Prior to the hearing to approve confirmation of the Plan, the Debtor intends to file a
        motion seeking approval of a Key Employee Retention Program which has been
        discussed with PNC Bank and has been included in various cash collateral budgets.



        2.8.   Creditors’ Committee Motion To Convert Case

               On November 4, 2019, the Creditors’ Committee filed a Cross-Motion to Convert
               the Debtor’s Case to Chapter 7 (the “Conversion Motion”) in response to the
               Debtor’s filing of a motion to approve various settlements. In addition to
               objecting to the Debtor’s proposed settlements, the Conversion Motion also
               alleged that the Debtor failed to respond to subpoenas issued by the Creditors’
               Committee seeking documents and depositions of certain members of Debtor’s
               management.

               The Debtor opposed the Conversion Motion, noting that the Debtor’s counsel,
               Debtor’s Chief Restructuring Officer and CFO had met with the Creditors’
               Committee professionals to address the Committee’s requests for information.
               The Debtor also agreed to provide additional information in future settlement
               motions regarding the economics of proposed Go-Forward Project Settlements,
               including the gross dollar amounts of potential preference claims that would be
               waived as part of those settlements.

               By order dated November 22, 2019, the Court denied the Conversion Motion
               without prejudice [Docket no. 564]. Pursuant to the terms of the order, the
               Creditors’ Committee was authorized to renew the Conversion Motion on two
               days’ notice to all interested parties.

               On March 2, 2020, the Creditors’ Committee relisted the Conversion Motion for a
               hearing on the grounds, inter alia, that the Debtor has no ability to confirm a
               Chapter 11 plan. As the Conversion Motion was renewed while the Debtor was
               engaged in settlement discussions with PNC and the Creditors’ Committee
               regarding a global settlement of open issues in the case, the Court reserved a
               decision on the Conversion Motion while the parties continue negotiations over a
               global settlement.



                                                -20-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 22 of 59




 3.      SUMMARY OF THE PLAN.

          3.1.   Purpose of the Plan. The Debtor proposed the Plan, over the alternative of
 converting the Debtor’s chapter 11 bankruptcy case to Chapter 7, because the Debtor believes
 that: (i) the Plan ensures a timely resolution of the Case, including the administration of the
 Debtor’s Remaining Assets, and (ii) the Plan avoids unnecessary costs to the Debtor’s Estate
 which would accrue should the Case be converted to Chapter 7.

          Additionally, the Plan implements the Plan Settlement between and among the Debtor,
 Creditors’ Committee, the Prepetition Secured Lender, Arch and the Insiders. Details regarding
 the Plan Settlement are described in Section 2.13 of the Plan and will be implemented throughout
 the Plan. Distributions to be made to Holders of Allowed (i) Pre-Petition Secured Lender Clams;
 (ii) Arch Claim, and (iii) General Unsecured Claims pursuant to the Plan will be made on
 account of and in consideration of, among other things, the Plan Settlement. Without the Plan
 Settlement: (i) numerous unlitigated issues would have existed and remained outstanding
 between and among the Debtor, Creditors’ Committee, Pre-Petition Secured Lender, Arch and
 the Insiders, including regarding the nature and extent of the Claims of the Pre-Petition Secured
 Lender, Arch, and the Insiders; and (ii) the Creditors’ Committee may have been forced to
 litigate, among other things, alleged claims against the Insiders. Entry of the Confirmation order
 shall confirm (a) the Bankruptcy Court’s approval, as of the Effective Date, of the Plan and all
 components of the Plan Settlement, and (b) the Bankruptcy Court’s finding that the Plan
 Settlement is (x) in the best interest of the Debtor, its Estate and the Holders of Claims, (y) the
 exercise of the Debtor’s sound business judgment, and (z) is fair, equitable and reasonable under
 the circumstances.

         On the Effective Date, the Liquidation Trust shall be formed to carry out all actions and
 perform all duties set forth in the Plan and the Liquidation Trust Documents. On the Effective
 Date, the Debtor will distribute the Liquidation Trust Assets to the Liquidation Trust and as soon
 as reasonably practicable after the Effective Date, the Liquidation Trust will distribute Cash to
 Holders of Allowed Claims as of the Effective Date, subject to any required Reserves, in
 accordance with the Plan. The Liquidation Trust will also distribute payments to Holders of
 Claims that are Allowed after the Effective Date. The Liquidation Trust may also pursue Causes
 of Action, if any, the proceeds of which will be distributed in accordance with the Plan.

 The following chart sets forth the Classes of Claims and Interest under the Plan, the proposed
 treatment offered to each class and their estimated recoveries:

 Class          Type                              Treatment                          Estimated
                                                                                    Recovery of
                                                                                     Class (%)
  1.     Pre-Petition          The Pre-Petition Secured Lender has agreed that        [TBD]%
         Secured Lender        its Pre-Petition Secured Lender Claim shall
         Claims – PNC          receive payment in Cash on the Effective Date

                                                -21-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12          Desc Main
                                Document    Page 23 of 59



       Bank                   (i) in the amount of [$ TBD ] outstanding
       Impaired, Entitled     under the PNC Line of Credit Note, plus
       to Vote                outstanding interest thereon as provided for in
                              the PNC Line of Credit Loan Documents on the
                              Effective Date, and (ii) the amount of [$ TBD ]
                              outstanding under the PNC Term Loan Note,
                              plus outstanding interest thereon as provided for
                              in the PNC Term Loan Documents. The Pre-
                              Petition Secured Lender agrees that it has
                              waived and will not be paid any other amounts
                              that may be due under the PNC Line of Credit
                              Loan Documents or the PNC Term Loan
                              Documents on account of its Pre-Petition
                              Secured Lender Claim, including, but not
                              limited to any fees or other expenses provided
                              for under any of the PNC Credit Documents or
                              in any Cash Collateral Orders. Within 21 days
                              of receipt of payment on the Pre-Petition
                              Secured Lender Claim, PNC will file all
                              documents necessary to release its liens on the
                              assets of the Debtor. The Pre-Petition Secured
                              Lender Claim set forth above shall be an
                              Allowed Claim under this Plan.
  2.   Priority Claims        Except to the extent that a Holder of an Allowed     100%
       Unimpaired,            Priority Claim agrees to a less favorable
       Deemed to Accept       treatment of its Allowed Priority Claim, in full
                              and final satisfaction, settlement, release, and
       Not Entitled to        discharge of and in exchange for each Allowed
       Vote                   Priority Claim, each such Holder thereof shall
                              receive payment in full, in cash through two
                              equal payments over a one (1) year period, with
                              the first payment on the sixth month anniversary
                              of the Effective Date and the second payment on
                              the one-year anniversary of the Effective Date,
                              unless the Holder agrees to different treatment.
  3.   Arch Claim             Arch has agreed that it shall receive Cash in the   [TBD%]
       Impaired, Entitled     amount of [$ TBD ], on the Effective Date for
       to Vote                its Prepetition Claim. Arch agrees that it has
                              waived and will not be paid any other amounts
                              that may be due under any Bonds, Pre-Petition
                              Indemnity Agreements or any other documents
                              supporting Arch’s Claim and that the Cash
                              payment shall be in full and final satisfaction,
                              settlement, release, and discharge of and in
                              exchange for the Arch Claim.
  4.   General Unsecured      Except to the extent that a Holder of a General     [TBD%]

                                              -22-
Case 19-27439-MBK          Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12              Desc Main
                                  Document    Page 24 of 59



         Claims                 Unsecured Claim agrees to a less favorable
         Impaired, Entitled     treatment of its Allowed General Unsecured
         to Vote                Claim, in full and final satisfaction, settlement,
                                release, and discharge of and in exchange for
                                each Allowed General Unsecured Claim, each
                                Holder of an Allowed General Unsecured Claim
                                thereof will be treated as follows:
                                  o Each Holder of an Allowed General
                                      Unsecured Claim will receive its pro rata
                                      share of the Cash to be distributed by the
                                      Debtor or the Liquidation Trust.
                                  o All payments from the Debtor or the
                                      Liquidation Trust to Holders of Allowed
                                      General Unsecured Claims will be paid
                                      after payment of (or the establishment of
                                      one or more Reserve(s) for) all Allowed
                                      Administrative Claims, Allowed
                                      Professional Fee Claims, Allowed Priority
                                      Claims and other Allowed Claims in
                                      accordance with the treatment afforded to
                                      Classes 1, 2, and 3.
  5.     Interests              Holders of Interests in the Debtor will retain no      0.00%
         Impaired, Deemed       ownership interests in the Debtor under the Plan,
         to Reject              receive no distribution on account thereof, and
                                such Interests shall be cancelled effective as of
         Not Entitled to        the Effective Date.
         Vote


         3.2.   Classification and Treatment of Claims and Interests under the Plan. All
 Allowed Claims and Interests, except Allowed Administrative Expense Claims, are placed in the
 Classes, and shall receive the treatment, set forth in Article I of the Plan. In accordance with
 Bankruptcy Code section 1123(a)(1), Administrative Expense Claims, Professional Fee Claims
 and Priority Tax Claims have not been classified. A Claim or Interest is classified in a particular
 Class only to the extent that such Claim or Interest qualifies within the description of that Class
 and is classified in other Classes to the extent that any remainder of the Claim or Interest
 qualifies within the description of such other Classes.

        3.3.    Solicitation Procedures Motion. The Solicitation Procedures Motion has been
 Filed concurrently with this Disclosure Statement. By the Solicitation Procedures Motion, the
 Debtor requests relief in the form of (a) approval of this Disclosure Statement; (b) the scheduling
 of a hearing to consider confirmation of the Plan; and (c) the establishment of procedures
 regarding the solicitation and tabulation of votes to approve or reject the Plan. The procedures
 include those used to determine Holders of Allowed Claims, the distribution of the Solicitation
 Packages, the manner in which ballots may be submitted and tabulated, and important deadlines.
 The Bankruptcy Court will consider the Solicitation Procedures Motion at the Disclosure
 Statement Hearing.

                                                -23-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                  Desc Main
                                Document    Page 25 of 59



        3.4.    Approval of the Disclosure Statement and Confirmation of the Plan.

                3.4.1. Requirements. The requirements for Confirmation of the Plan are set
  forth in Bankruptcy Code section 1129. The requirements for the Disclosure Statement are set
  forth in Bankruptcy Code section 1125.

               3.4.2. Confirmation Hearing. To confirm the Plan, the Bankruptcy Court must
  hold the Confirmation Hearing to determine whether the Plan meets the requirements of
  Bankruptcy Code section 1129. The Bankruptcy Court has set [         , 2020 at 10:00 a.m.
  (prevailing Eastern Time), for the Confirmation Hearing.]

               3.4.3. Deadline to Object to Confirmation of the Plan. Any party in interest
  may object to the Confirmation of the Plan and appear at the Confirmation Hearing to
  pursue such objection. The Bankruptcy Court has set [                 , 2020 at 4:00 p.m.
  (prevailing Eastern Time),] as the deadline for filing and serving objections to the
  Confirmation of the Plan. Objections to Confirmation must be electronically Filed with the
  Bankruptcy Court and served on counsel to the Debtor, the U.S. Trustee, counsel to the
  Creditors’ Committee, and counsel to the Pre-Petition Secured Lender.

               3.4.4. Effect of Confirmation. Confirmation serves to make the Plan binding
  upon the Debtor, all Creditors, Interest Holders and other parties-in-interest, regardless of
  whether they cast a Ballot to accept or reject the Plan.

        3.5.    Voting on the Plan.

                3.5.1. Impaired Claims or Interests. Pursuant to Bankruptcy Code section
  1126, only the Holders of Claims in Classes “Impaired” by the Plan and receiving a payment or
  distribution under the Plan may vote on the Plan. Pursuant to Bankruptcy Code section 1124, a
  Class of Claims may be “Impaired” if the Plan alters the legal, equitable or contractual rights of
  the Holders of such Claims or Interests in such Class. The Holders of Claims not Impaired by
  the Plan (Class 2 –Priority Claims) are deemed to accept the Plan and do not have the right to
  vote on the Plan. The Holders of Claims or Interests in any Class which will not receive any
  payment or distribution or retain any property pursuant to the Plan (Class 5 – Interests) are
  deemed to reject the Plan and do not have the right to vote.

                 3.5.2. Eligibility to Vote on the Plan. Unless otherwise ordered by the
  Bankruptcy Court, only Record Holders of Class 1 Claims, Class 3 Claims and Class 4 Claims
  may vote on the Plan, or Holders of Claims that have been temporarily Allowed for voting
  purposes under Bankruptcy Rule 3018(a). If you are entitled to vote to accept or reject the Plan,
  a Ballot has been enclosed for the purpose of voting. The Court has set [        , 2020] as the
  Voting Record Date for the determination of the holders of Claims entitled to vote to accept or
  reject the Plan and the amount of such Claims.

               3.5.3. Voting Procedure and Ballot Deadline. To ensure that your vote is
  counted you must (i) complete the Ballot, (ii) indicate your decision either to accept or reject the
  Plan in the Ballot, and (iii) sign and return the Ballot to the address set forth on the Ballot.
  BALLOTS SENT BY FACSIMILE TRANSMISSION OR ELECTRONIC MAIL ARE


                                                 -24-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                                Document    Page 26 of 59



  NOT ALLOWED AND WILL NOT BE COUNTED, UNLESS THE BALLOT IS CAST
  VIA THE BALLOTING AGENT’S E-BALLOT PROCEDURES.

         Pursuant to Bankruptcy Rule 3017, the Bankruptcy Court has ordered that original
 Ballots for the acceptance or rejection of the Plan must be received by the Balloting Agent on or
 before [          , 2020, at 4:00 p.m. (prevailing Eastern Time)]. In addition to the description
 of the solicitation procedures set forth in Section 3.3, please refer to the Solicitation Procedures
 Order posted on the Noticing Agent Website for further voting procedures and rules.

         Holders of Claims and Interests that receive a Ballot and are entitled to vote on the Plan
 shall have the option to consent to release certain third parties in accordance with Section 6.2(b)
 of the Plan. The Ballot and its instructions explain the process for Holders to release such claims.
 Accordingly, when completing the Ballot, you should carefully review the Ballot, its instructions
 and Section 6.2(b) of the Plan before deciding to consent to such releases.

         Any Ballot that is timely received, executed, that contains sufficient information to
 permit the identification of the claimant and that is cast as an acceptance or rejection of the Plan
 will be counted and cast as an acceptance or rejection, as the case may be, of the Plan.

         The following Ballots will not be counted or considered for any purpose in determining
 whether the Plan has been accepted or rejected by the class in which such Holder holds a Claim
 or Interest:

                (a)     any Ballot that is illegible or contains insufficient
                        information to permit the identification of the claimant will
                        not be counted;

                (b)     any Ballot cast by a Person or Entity that does not hold a
                        Claim in a Class that is entitled to vote to accept or reject
                        the Plan will not be counted;

                (c)     any Ballot cast for a Claim designated or determined as
                        unliquidated, contingent, or disputed or as zero or unknown
                        in amount and for which no 3018(a) Motion has been Filed
                        by the 3018(a) Motion Deadline will not be counted;

                (d)     any Ballot timely received that is cast in a manner that
                        indicates neither acceptance nor rejection of this Plan or
                        that indicates both acceptance and rejection of this Plan
                        will not be counted;

                (e)     any Ballot received by the Balloting Agent after the Voting
                        Deadline will not be counted, unless the Debtor agrees in
                        writing to an extension of such deadline;

                (f)     any Ballot not bearing an original signature will not be
                        counted; and


                                                -25-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 27 of 59



                (g)    any Ballot received by the Balloting Agent by facsimile, e-
                       mail or other electronic communication will not be counted
                       unless cast in accordance with the Balloting Agent’s E-
                       ballot procedures.

         3.6.    Acceptance of the Plan. As a Creditor, your acceptance of the Plan is important.
 In order for the Plan to be confirmed, each Impaired Class of Claims must vote to accept the Plan
 (by a majority in number and two-thirds in dollar amount of the Claims voting in a particular
 Class), or the Plan must qualify for cramdown of any non-accepting Class of Claims pursuant to
 Bankruptcy Code section 1129(b). In any case, at least one impaired Class of Claims, excluding
 the votes of insiders, must actually vote to accept the Plan pursuant to Bankruptcy Code section
 1126(c). YOU ARE URGED TO COMPLETE, DATE, SIGN AND PROMPTLY SUBMIT
 THE BALLOT ATTACHED TO THE NOTICE IN ACCORDANCE WITH THE
 ENCLOSED INSTRUCTIONS. PLEASE BE SURE TO COMPLETE THE BALLOT
 PROPERLY AND LEGIBLY IDENTIFY THE EXACT AMOUNT OF YOUR CLAIM
 AND THE NAME OF THE CREDITOR.

        3.7.    Implementation and Execution of the Plan.

                3.7.1. Effective Date. As set forth in Article II of the Plan, the Plan shall become
 effective on the date which is the first Business Day on which each condition set forth in Article
 IV of the Plan has been satisfied or waived as set forth therein. Upon the occurrence of the
 Effective Date, the Debtor will File and post on the Noticing Agent Website a notice of
 confirmation and occurrence of the Effective Date. You will not receive further notice of the
 occurrence of the Effective Date and should monitor the Noticing Agent Website for such notice.

                 3.7.2. Summary of Means of Implementation and Execution of the Plan.
 Article II of the Plan sets forth the means by which the Plan shall be implemented and executed,
 the dissolution of the Debtor, the resignation of the Debtor’s directors and officers, and
 objections to and allowance of Claims.

                3.7.3. Liquidation Trust. The Liquidation Trust will be formed on the Effective
 Date. The purpose of the Liquidation Trust will be to make distributions to Holders of Claims
 and to pursue Causes of Action for the benefit of the Estate and its creditors. The Liquidation
 Trust will receive the Liquidation Trust Assets in accordance with Section 2.2 of the Plan. The
 Liquidation Trust Assets will be used to operate the Liquidation Trust, and additional operating
 expenses of the Liquidation Trust shall be in paid in accordance with the Liquidation Trust
 Documents. The duties and powers of the Liquidation Trustee shall be set forth in the
 Liquidation Trust Documents, and include, but not be limited to: (a) exercising all power and
 authority that may be necessary to implement this Plan and enforce all provisions thereof,
 commence and prosecute all proceedings that may be commenced and take all actions that may
 be taken by any officer, director or shareholder of the Debtor with like effect as if authorized,
 exercised and taken by unanimous action of such officers, directors and shareholders, including
 consummating the Plan, (b) maintaining any books and records of the Liquidation Trust,
 including any books and records of the Debtor transferred to the Liquidation Trust, (c) incur and
 pay reasonable and necessary expenses in connection with the implementation of the Plan due
 after the Effective Date, and (d) collect and liquidate all assets of the Debtor transferred to the

                                                -26-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                  Desc Main
                                Document    Page 28 of 59



 Liquidation Trust and, to the extent necessary, further facilitate the wind down of the Debtor’s
 affairs.

                 3.7.4. Abandonment, Disposal and/or Destruction of the Records. As set
 forth in Section 2.9 of the Plan, the Debtor has identified certain documents, books and records
 (collectively, the “Records”) that are outdated, burdensome, and/or of inconsequential value to
 the Debtor’s estate and are not necessary or relevant to: (i) the Debtor’s (through the Effective
 Date) or Liquidation Trustee’s (after the Effective Date) performance of their respective duties
 and obligations; (ii) any pending or threatened litigation; (iii) the filing of any tax returns; (iv)
 the resolution of Claims Filed against the Debtor; or (v) any potential Causes of Action
 (including but not limited to Avoidance Actions and/or objections to Claims or Interests) that the
 Debtor through the Effective Date) and/or Liquidation Trustee (after the Effective Date) may
 pursue. To complete the Debtor’s wind-down and to avoid the incurrence of unnecessary storage
 costs and facilitate the consolidation and preservation of any pertinent documents, books and
 records, the Liquidation Trustee shall be authorized to abandon, destroy and/or dispose of all
 originals and/or copies of documents and business records pursuant to Bankruptcy Code section
 554 ten (10) calendar days after the filing of a notice of abandonment on the Court docket and
 service of the notice of abandonment on all parties on the Bankruptcy Rule 2002 service list
 maintained in this Case.



         3.8.   Executory Contracts and Unexpired Leases. As stated in Article III of the
 Plan, the Debtor believes that all executory contracts and unexpired leases of the Debtor were
 previously assumed and assigned, or rejected, during the Case. Accordingly, Article III of the
 Plan, which is included out of an abundance of caution, (i) provides that all executory contracts
 and unexpired leases of the Debtor which are not assumed and assigned, or rejected, prior to the
 Confirmation Date, if any, shall be deemed rejected as of the Confirmation Date, and (ii) sets
 forth procedures for asserting and resolving Rejection Claims, if any, that are filed by the
 Rejection Claim Deadline.

         3.9. Conditions Precedent to Confirmation and Consummation of the Plan.
 Article IV of the Plan sets forth the conditions that must occur prior to both Confirmation of the
 Plan and the occurrence of the Effective Date. Article IV also describes the Debtor’s ability to
 waive such conditions, as well as the effect of non-occurrence of the conditions to the Effective
 Date, including the vacatur of the Confirmation Order. If the Confirmation Order is vacated
 pursuant to Section 4.3 of the Plan, (i) the Plan shall be null and void in all respects, and
 (ii) nothing contained in the Plan shall (a) constitute a waiver or release of any Claims by or
 against, or any Interest in, the Debtor or (b) prejudice in any manner the rights of the Debtor or
 any other party in interest.

          3.10. Miscellaneous Provisions. Article V of the Plan contains several miscellaneous
 provisions, including: (i) the right to pursue Avoidance Actions, if any; (ii) the retention of
 jurisdiction by the Bankruptcy Court over certain matters following the Confirmation Date;
 (iii) the Liquidation Trustee’s payment of statutory fees pursuant to 28 U.S.C. § 1930; (iv) the
 dissolution of the Creditors’ Committee; and (v) the termination of Prime Clerk LLC in its
 capacity as claims, noticing and balloting agent.

                                                 -27-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 29 of 59



     ADDITIONALLY, PLEASE NOTE THAT SECTIONS 6.1 THROUGH 6.3 OF
 THE PLAN GOVERN THE EXCULPATION, LIMITATION OF LIABILITY AND
 RELEASE OF CERTAIN PARTIES.  PLEASE REVIEW THESE PROVISIONS
 CAREFULLY.

        3.11.   Final Fee Hearing and Final Decree.

                 3.11.1. The Professional Fee Claim Bar Date and the Final Fee Hearing.
 Article VII of the Plan describes the Professional Fee Claim Bar Date and the Final Fee Hearing.
 The Debtor will File and post on the Noticing Agent Website a notice of the Professional Fee
 Claim Bar Date and the Final Fee Hearing. You will not receive further notice of the
 Professional Fee Claim Bar Date, the Professional Fee Claims or the Final Fee Hearing and
 should monitor the Noticing Agent Website for such notice. The Professional Fee Claim Bar
 Date and the Final Fee Hearing Time can also be obtained by contacting counsel for the Debtor.

                 3.11.2. Entry of the Final Decree and Closing of the Cases. As set forth in
 Article VII of the Plan, subsequent to the Effective Date, the Final Fee Hearing and the
 fulfillment of the standards for the closing of the Case, the Liquidation Trustee shall File a
 proposed form of order under certification of counsel (the “Final Decree
 Certification”) requesting the entry of a Final Decree pursuant to Bankruptcy Code section
 350(a). Such Final Decree shall close the Case. At that time, the Liquidation Trustee will state
 that (i) the Estate has been fully administered and all distribution have been or will be made,
 (ii) all motions, contested matters and adversary proceedings have been resolved, and (iii) all
 U.S. Trustee fees will have been paid.

                Bankruptcy Code section 350(a) provides that a case shall be closed “[a]fter an
 estate is fully administered and the court has discharged the trustee.” 11 U.S.C. § 350(a).
 Likewise, Bankruptcy Rule 3022 provides that, “[a]fter an estate is fully administered in a
 chapter 11 reorganization case, the court ... shall enter a final decree closing the case.” Fed. R.
 Bankr. P. 3022. Based upon the foregoing, the Bankruptcy Court’s entry of the Final Decree is
 appropriate and necessary subsequent to the Effective Date upon submission of the Final Decree
 Certification.

        4.      FEASIBILITY.

        4.1.    Financial Feasibility Analysis.

                4.1.1. Bankruptcy Code Standard. The Bankruptcy Code requires that, in
 order to confirm a plan, the Bankruptcy Court must find that confirmation of such plan is not
 likely to be followed by the liquidation or the need for further financial reorganization of the
 debtor(s) unless contemplated by the plan. 11 U.S.C. § 1129(a)(11).

                 4.1.2. No Need for Further Reorganization of Debtor. Because the Debtor is
 winding down its business operations, and because the Plan provides for the liquidation and
 distribution of all of the Debtor’s Assets and the dissolution of the Debtor, confirmation of the
 Plan will not be followed by further reorganization of the Debtor.

        5.      BEST INTERESTS OF CREDITORS AND ALTERNATIVES TO PLAN.

                                                -28-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                   Desc Main
                                Document    Page 30 of 59



        5.1.    Chapter 7 Liquidation.

                 5.1.1. Bankruptcy Code Standard. Notwithstanding acceptance of a plan by a
 voting impaired class, if an impaired class does not vote unanimously to accept the plan, the
 bankruptcy court must determine that the plan provides to each member of such impaired class a
 recovery, on account of each member’s claim or interest, that has a value, as of the effective
 date, at least equal to the recovery that such class member would receive if the debtor was
 liquidated under Chapter 7. 11 U.S.C. § 1129(a)(7). This inquiry is often referred to as the “best
 interests of creditors test.”

                 In a typical Chapter 7 case, a trustee is elected or appointed to liquidate a debtor’s
 assets for distribution to creditors in accordance with the priorities set forth in the Bankruptcy
 Code. Generally, secured creditors are paid first from the proceeds of sales of the properties
 securing their liens. If any assets are remaining in the bankruptcy estate after satisfaction of the
 secured creditors’ claims, administrative expenses are next to receive payment. Unsecured
 creditors are paid from any remaining sales proceeds, according to their respective priorities.
 Unsecured creditors with the same priority share Pro Rata. Finally, equity interest holders
 receive the balance that remains, if any, after all creditors are paid in full.

                5.1.2. Plan is in the Best Interests of Creditors.

         The Plan satisfies the “best interests of creditors” test because the recoveries expected to
 be available to Holders of Allowed Claims under the Plan will be greater than the recoveries
 expected to be available in a Chapter 7 liquidation. For example, if a Chapter 7 trustee were to
 be appointed in this Case, he or she likely would require considerable time and incur substantial
 fees and expenses, including a fee for the Trustee in an amount of up to 3% of the value of all
 property distributed in the Chapter 7 case and the fees of the Trustee’s professionals in analyzing
 the Debtor’s Case and Assets. However, in this Case, because substantially all of the Debtor’s
 Assets already have been liquidated through the completion of the Debtor’s “go-forward”
 projects, the settlements with project owners and subcontractors, as well as the settlements with
 Arch, PNC and the Insiders, the conversion of this Case to Chapter 7 would bring no material
 benefit to the Creditors, while imposing additional and unnecessary expenses and delays on the
 Debtor’s Estate—thereby negatively affecting the Creditors’ recoveries. Liquidation of the
 Debtor’s Assets pursuant to this Plan thus will provide for a greater (and more rapid) recovery by
 the Debtor’s Creditors and is therefore in their best interests. A liquidation analysis evidencing
 the Plan’s satisfaction of the best interests test is attached hereto as Schedule 1.

        Pursuant to the Plan Settlement, (i) the Prepetition Secured Lender has agreed to waive
 [$ TBD] of its Claim and fix its claim at [$ TBD], and (ii) Arch has agreed to fix its claim at
 [$ TBD]. None of these recoveries and overall benefits to the Debtor’s Creditors would be
 available in a Chapter 7 liquidation scenario.

         5.2.    Continuation of the Bankruptcy Case. The Debtor is not a going concern and
 thus there is no benefit to remaining in Chapter 11.

        5.3. Alternative Plan(s). The Debtor does not believe that there are any alternative
 plans. The Debtor believes that the Plan, as described herein, enables Holders of Claims to


                                                 -29-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                                Document    Page 31 of 59



 realize the greatest possible value under the circumstances, and that, compared to any alternative
 plan, the Plan has the greatest chance to be confirmed and consummated.

 6.     RISK FACTORS.

         Holders of Claims who are entitled to vote on the Plan should read and carefully consider
 the following factors, as well as the other information set forth in this Disclosure Statement and
 the Plan, before deciding whether to vote to accept or reject the Plan.

        6.1.    Certain Bankruptcy Considerations.

         Even if an Impaired Class entitled to vote votes to accept the Plan, and the requirements
 for “cramdown” are met for any Impaired Class that fails to vote to accept or is deemed to reject
 the Plan, the Bankruptcy Court may exercise substantial discretion and may choose not to
 confirm the Plan. Bankruptcy Code section 1129 requires, among other things, that the value of
 distributions to dissenting holders of Claims or Interests may not be less than the value such
 Holders would receive if the Debtor were liquidated under Chapter 7 of the Bankruptcy Code.
 Although the Debtor believes that the Plan will meet such requirement, there can be no assurance
 that the Bankruptcy Court will reach the same conclusion.

        6.2.    Claims Estimation.

         There can be no assurance that the estimated amount of Claims set forth in the Plan is
 correct, and the actual Allowed amounts of Claims may differ from the estimates. Any value
 given as to the Claims against and the Assets of the Debtor reflects an estimation of such value.

 7.     TAX CONSEQUENCES OF THE PLAN.

      THE DEBTOR HAS NOT REQUESTED A RULING FROM THE IRS OR AN
 OPINION OF COUNSEL WITH RESPECT TO ANY OF THE TAX ASPECTS OF THE
 PLAN. THUS, NO ASSURANCE CAN BE GIVEN AS TO THE TAX CONSEQUENCES OF
 THE PLAN. EACH HOLDER OF A CLAIM OR INTEREST IS URGED TO CONSULT ITS
 OWN TAX ADVISOR FOR THE FEDERAL, STATE, LOCAL AND OTHER TAX
 CONSEQUENCES APPLICABLE UNDER THE PLAN.

 8.     CONCLUSION.

         It is important that you exercise your right to vote on the Plan. It is the Debtor’s belief
 and recommendation that the Plan fairly and equitably provides for the treatment of all Claims
 against              and              Interests             in            the              Debtor.




                                                -30-
Case 19-27439-MBK         Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12     Desc Main
                                 Document    Page 32 of 59



         IN WITNESS WHEREOF, the undersigned has executed this Disclosure Statement
 this 19th day of June, 2020.



                                                HOLLISTER CONSTRUCTION
                                                SERVICES, LLC



                                                By: /s/ Chris Johnson
                                                Name: Chris Johnson
                                                Title: Head Coach




 37322/3

 06/18/2020 206470059.5
Case 19-27439-MBK         Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12   Desc Main
                                 Document    Page 33 of 59



                                       SCHEDULE 1



                                 LIQUIDATION ANALYSIS



                                    [TO BE PROVIDED]




 37322/3

 06/18/2020 206470059.5
Case 19-27439-MBK   Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12   Desc Main
                           Document    Page 34 of 59




                                       2
Case 19-27439-MBK   Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12   Desc Main
                           Document    Page 35 of 59



                                  EXHIBIT A




                                       3
Case 19-27439-MBK          Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                           Desc Main
                                  Document    Page 36 of 59



      UNITED STATES BANKRUPTCY COURT
      DISTRICT OF NEW JERSEY
      Caption in Compliance with D.N.J. LBR 9004-1

      LOWENSTEIN SANDLER LLP
      Arielle B. Adler, Esq.
      Bruce Buechler, Esq.
      Joseph J. DiPasquale, Esq.
      Jennifer B. Kimble, Esq.
      Kenneth A. Rosen, Esq.
      Mary E. Seymour, Esq.
      One Lowenstein Drive
      Roseland, New Jersey 07068
      (973) 597-2500 (Telephone)
      (973) 597-2400 (Facsimile)

      Counsel to the Debtor and Debtor-in-Possession

                                                                        Case No. 19-27439 (MBK)
      In re:
                                                                        Chapter 11
      HOLLISTER CONSTRUCTION SERVICES,
      LLC,1                                                             Judge: Hon. Michael B. Kaplan

                                      Debtor.

                                 DEBTOR’S PLAN OF LIQUIDATION




  1
   The Debtor in this chapter 11 case and the last four digits of its taxpayer identification number is: Hollister
  Construction Services, LLC (5404).


  37322/3

  06/18/2020 206289112.5
  Case 19-27439-MBK            Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                        Desc Main
                                      Document    Page 37 of 59



                                          PRELIMINARY STATEMENT

         Hollister Construction Services, LLC (“Hollister” or the “Debtor”) respectfully proposes to
         the creditors of the Debtor and other parties in interest this Chapter 11 plan of orderly
         liquidation (as may be further amended, modified or supplemented, the “Plan”), which is
         proposed pursuant to the provisions of chapter 11 of title 11 of the United States Code, 11
         U.S.C. section 101, et seq., as amended (the “Code or “Bankruptcy Code”).

         Holders of Claims and Interests may refer to the Disclosure Statement for Debtor’s Plan of
         Liquidation, dated June 18, 2020 (as amended, modified or supplemented, the “Disclosure
         Statement”), for a discussion of the Debtor’s history, business, assets, operations, and
         historical financial information. The Disclosure Statement also includes a summary and
         description of the Plan. The Debtor is the proponent of the Plan within the meaning of 11
         U.S.C. section 1129.



                                                       Article I

               TREATMENT AND CLASSIFICATION OF CLAIMS AND INTERESTS;
                                   IMPAIRMENT

               The categories of Claims and Interests listed below classify Claims and Interests for all
        purposes, including voting, Confirmation and distribution, pursuant to this Plan and pursuant to
        Bankruptcy Code sections 1122 and 1123(a)(1). Capitalized terms used, but not otherwise
        defined, herein shall have the meanings set forth in section 1.2 of the Disclosure Statement.




Class        Type           Status                        Treatment                         Estimated         Estimated
                          Under Plan                                                        Aggregate          Recovery
                          and Voting                                                        Amount in          of Class
                                                                                             Class ($)           (%)2
   1.    Pre-Petition     Impaired,        The Pre-Petition Secured Lender has            [$ TBD M]           [TBD %]
         Secured          Entitled to      agreed that its Pre-Petition Secured            for principal
         Lender           Vote             Lender Claim shall receive payment in           and unpaid
         Claims –                          Cash on the Effective Date (i) in the          interest as of
         PNC Bank                          amount of [$ TBD ] outstanding under           the Effective
                                           the PNC Line of Credit Note, plus                 Date plus
                                           outstanding interest thereon as                  [TBD ] (as
                                           provided for in the PNC Line of Credit         defined in the

    2
           The estimated recovery percentages reflect the amount of Claims that the Debtor believes will be Allowed
           Claims. Final numbers may differ materially depending on the actual amount of Allowed Claims.




                                                           -2-
Case 19-27439-MBK      Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                              Document    Page 38 of 59



                               Loan Documents on the Effective               Prepetition
                               Date, and (ii) the amount of [$ TBD ]         PNC Credit
                               outstanding under the PNC Term Loan           Documents)
                               Note, plus outstanding interest thereon
                               as provided for in the PNC Term Loan
                               Documents. The Pre-Petition Secured
                               Lender agrees that it has waived and
                               will not be paid any other amounts
                               that may be due under the PNC Line
                               of Credit Loan Documents or the PNC
                               Term Loan Documents on account of
                               its Pre-Petition Secured Lender Claim,
                               including, but not limited to any fees
                               or other expenses provided for under
                               any of the PNC Credit Documents or
                               in any Cash Collateral Orders. Within
                               21 days of receipt of payment on the
                               Pre-Petition Secured Lender Claim,
                               PNC will file all documents necessary
                               to release its liens on the assets of the
                               Debtor. The Pre-Petition Secured
                               Lender Claim set forth above shall be
                               an Allowed Claim under this Plan.
2.   Priority     Unimpaired, Except to the extent that a Holder of          [$ TBD ]        100%
     Claims       Deemed to    an Allowed Priority Claim agrees to a
                  Accept       less favorable treatment of its Allowed
                               Priority Claim, in full and final
                  Not Entitled satisfaction, settlement, release, and
                  to Vote      discharge of and in exchange for each
                               Allowed Priority Claim, each such
                               Holder thereof shall receive payment
                               in full, in cash through two equal
                               payments over a one (1) year period,
                               with the first payment on the sixth
                               month anniversary of the Effective
                               Date and the second payment on the
                               one-year anniversary of the Effective
                               Date, unless the Holder agrees to
                               different treatment.
3.   Arch Claim   Impaired,     Arch has agreed that it shall receive        [$ TBD   ]     [TBD %]
                  Entitled to  Cash in the amount of [$ TBD          ], on
                  Vote         the Effective Date for its Prepetition
                               Claim. Arch agrees that it has waived
                               and will not be paid any other amounts
                               that may be due under any Bonds, Pre-
                               Petition Indemnity Agreements or any



                                                -3-
Case 19-27439-MBK          Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                                  Document    Page 39 of 59



                                     other documents supporting Arch’s
                                     Claim and that the Cash payment shall
                                     be in full and final satisfaction,
                                     settlement, release, and discharge of
                                     and in exchange for the Arch Claim.
4.   General          Impaired,      Except to the extent that a Holder of a      [$ TBD ]           [TBD % ]
     Unsecured        Entitled to    General Unsecured Claim agrees to a
     Claims           Vote           less favorable treatment of its Allowed
                                     General Unsecured Claim, in full and
                                     final satisfaction, settlement, release,
                                     and discharge of and in exchange for
                                     each Allowed General Unsecured
                                     Claim, each Holder of an Allowed
                                     General Unsecured Claim thereof will
                                     be treated as follows:
                                       o Each Holder of an Allowed
                                           General Unsecured Claim will
                                           receive its pro rata share of the
                                           Cash to be distributed by the
                                           Debtor or the Liquidation Trust.
                                       o All payments from the Debtor or
                                           the Liquidation Trust to Holders
                                           of Allowed General Unsecured
                                           Claims will be paid after
                                           payment of (or the establishment
                                           of one or more Reserve(s) for)
                                           all Allowed Administrative
                                           Claims, Allowed Professional
                                           Fee Claims, Allowed Priority
                                           Claims and other Allowed
                                           Claims in accordance with the
                                           treatment afforded to Classes 1,
                                           2, and 3.
5.   Interests        Impaired,      Holders of Interests in the Debtor will         n/a              0.00%
                      Deemed to      retain no ownership interests in the
                      Reject         Debtor under the Plan, receive no
                                     distribution on account thereof, and
                      Not Entitled   such Interests shall be cancelled
                      to Vote        effective as of the Effective Date.


          1.1.     Treatment of Classes

       A) Class 1 – Pre-Petition Secured Lender Claims

                Classification: Class 1 consists of the Claim of the Pre-Petition Secured Lender.




                                                    -4-
Case 19-27439-MBK      Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12               Desc Main
                              Document    Page 40 of 59



           Treatment: The Pre-Petition Secured Lender has agreed that its Pre-Petition
            Secured Lender Claim shall receive payment in Cash on the Effective Date (i) in the
            amount of [$TBD] outstanding under the PNC Line of Credit Note plus outstanding
            interest thereon as provided for in the PNC Line of Credit Loan Documents on the
            Effective Date, and (ii) the amount of [$TBD ] outstanding under the PNC Term
            Loan Note plus outstanding interest thereon as provided for in the PNC Term Loan
            Documents. The Pre-Petition Secured Lender agrees that it has waived and will not
            be paid any other amounts that may be due under the PNC Line of Credit Loan
            Documents or the PNC Term Loan Documents on account of its Pre-Petition
            Secured Lender Claim, including, but not limited to, any fees, expenses provided for
            in any of the PNC Loan Documents or in any Cash Collateral orders. The Pre-
            Petition Secured Lender Claim set forth above shall be an Allowed Claim under this
            Plan.

           Voting: Class 1 is Impaired under the Plan. The Prepetition Secured Lender is
            entitled to vote to accept or reject the Plan.

     B) Class 2 - Priority Claims

           Classification: Class 2 consists of all Allowed Priority Claims.

           Treatment: Except to the extent that a Holder of an Allowed Priority Claim agrees
            to a less favorable treatment of its Allowed Priority Claim, in full and final
            satisfaction, settlement, release, and discharge of and in exchange for each Allowed
            Priority Claim, each such Holder thereof shall receive payment in full, in cash over
            a one (1) year period, with the first payment on the sixth month anniversary of the
            Effective Date and the second payment on the one-year anniversary of the Effective
            Date, unless the Holder agrees to different treatment.

           Voting: Class 2 is Unimpaired under the Plan. Holders of Allowed Priority Claims
            are conclusively presumed to have accepted the Plan pursuant to section 1126(f) of
            the Bankruptcy Code. Therefore, such Holders in Class 3 are not entitled to vote to
            accept or reject the Plan.

     C) Class 3 – Arch Pre-Petition Claim

           Classification: Class 3 consists of the Claim of Arch.

           Treatment: Arch has agreed that it shall receive Cash in the amount of [$ TBD ], on
            the Effective Date for its Prepetition Claim. Arch agrees that it has waived and will
            not be paid any other amounts that may be due under any Bonds, Pre-Petition
            Indemnity Agreements or any other documents supporting Arch’s Claim and that
            the Cash payment shall be in full and final satisfaction, settlement, release, and
            discharge of and in exchange for the Arch Claim.

           Voting: Class 3 is Impaired under the Plan. Arch is entitled to vote to accept or
            reject the Plan.



                                               -5-
Case 19-27439-MBK      Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12             Desc Main
                              Document    Page 41 of 59



     D) Class 4 – General Unsecured Claims

           Classification: Class 4 consists of the Allowed General Unsecured Claims that are
            not Allowed Priority Claims.

           Treatment: Except to the extent that a Holder of a General Unsecured Claim agrees
            to a less favorable treatment of its Allowed General Unsecured Claim, in full and
            final satisfaction, settlement, release, and discharge of and in exchange for each
            Allowed General Unsecured Claim, each Holder of an Allowed General Unsecured
            Claim will be treated as follows:

               o Each Holder of an Allowed General Unsecured Claim will receive its pro
                 rata share of the Cash to be distributed by the Debtor or the Liquidation
                 Trust.

               o All payments from the Debtor or the Liquidation Trust to Holders of
                 Allowed General Unsecured Claims in this Class 4 will be paid after
                 payment of (or the establishment of a sufficient Reserve for) all Allowed
                 Administrative Claims, Allowed Professional Fee Claims, Allowed Priority
                 Claims and other Allowed Claims in accordance with the treatment afforded
                 to Classes 1, 2, 3 and Administrative and Priority Claims.

               o For the avoidance of doubt, and notwithstanding any Filed Proof(s) of Claim
                 to the contrary, the Prepetition Secured Lender and Arch do not have an
                 Allowed General Unsecured Claim.

           Voting: Class 4 is Impaired under the Plan. Holders of Allowed General Unsecured
            Claims are entitled to vote to accept or reject the Plan.

     E) Class 5 – Interests

           Classification: Class 5 consists of all Interests in the Debtor.

           Treatment: On the Effective Date, all Interests or other equity interests in the
            Debtor shall be cancelled without receiving any distribution on account of any such
            Interests.

           Voting: Class 5 is Impaired under the Plan. Holders of Interests or other equity
            interests are conclusively presumed to have rejected the Plan pursuant to section
            1126(d) of the Bankruptcy Code and, therefore, the Holders of Interests or other
            equity interests are not entitled to vote to accept or reject the Plan.

       1.2.    Allowed Administrative Claims. Except to the extent that a Holder of an
       Allowed Administrative Claim agrees to less favorable treatment with respect to such
       Holder, each Holder of an Allowed Administrative Claim, shall be paid in full in Cash
       on the earlier of the date that is (a) on or as soon as reasonably practicable after the
       Effective Date if such Administrative Claim is Allowed as of the Effective Date, or (b)



                                                -6-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                  Desc Main
                               Document    Page 42 of 59



        on or as soon as reasonably practicable after the date such Administrative Claim is
        Allowed, if such Administrative Claim is not Allowed as of the Effective Date.

        1.3.    Special Provision Governing Claims. Nothing under this Plan shall affect the
        Debtor’s (through the Effective Date) or the Liquidation Trustee’s (after the Effective
        Date) rights and defenses in respect of any Claim that was not previously otherwise
        settled or compromised under the Plan, including all legal and equitable rights and
        defenses, including setoff or recoupment against such Claims.

        1.4.    Confirmation Pursuant to Bankruptcy Code Section 1129(b). In the event
        that one of the Classes that is entitled to vote on the Plan votes to reject the Plan, the
        Debtor shall request that the Bankruptcy Court confirm the Plan under Bankruptcy Code
        section 1129(b).

        1.5.    Cancellation of Claims and Interests. Except as otherwise set forth in this
        Plan, and except for purposes of evidencing a right to the distribution, on the Effective
        Date, all agreements and other documents evidencing the Claims or rights of any
        Creditor against the Debtor, including all notes, guarantees, mortgages, and all Interests,
        shall be cancelled.

                                              Article II

                  IMPLEMENTATION AND EXECUTION OF THE PLAN

        2.1.    Effective Date. The Plan shall become effective on the date that is the first
        Business Day on which each condition set forth in Article IV of the Plan has been
        satisfied or waived as set forth therein (the “Effective Date”).

        2.2.    Implementation of the Plan.

          (a) The Plan will be implemented through: (i) the formation of the Liquidation Trust on
  the Effective Date which, as set forth below, shall carry out all actions and perform all duties
  set forth in the Plan and the Liquidation Trust Documents; (ii) the Liquidation Trust’s
  distribution as soon as reasonably practicable after the Effective Date (“Initial Distribution”)
  to Holders of Claims that are Allowed as of the Effective Date in accordance with the Plan
  (subject to any Reserve(s)); (iii) the Debtor’s distribution of the Liquidation Trust Assets to the
  Liquidation Trust; and (iv) the Liquidation Trustee’s distribution to Holders of Allowed Claims
  that have not been Allowed or paid by the Initial Distribution, in accordance with the Plan.
  Disallowed Claims and Interests (including Claims that were not timely filed by the applicable
  bar dates set forth in the Bar Date Order) will not receive any distribution.

          (b) On or prior to the Effective Date (or as soon as reasonably practicable after the
  Effective Date), and after making all distributions required to be made on the Effective Date
  under the Plan, the Liquidation Trustee shall be authorized, but not directed, to maintain one or
  more reserves (each, a “Reserve”, collectively, the “Reserves”) for Disputed Claims in each
  Class of Claims and Unclassified Claims, which Reserve(s) shall be administered by the
  Liquidation Trustee on and after the Effective Date. To the extent that Reserves are established
  and maintained for the benefit of any holder of a Disputed Claim, such Reserves shall include


                                                 -7-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                               Document    Page 43 of 59



  an amount of Cash, equal to the distributions that would have been made to the holder of such
  Disputed Claim if it were an Allowed Claim in an amount equal to the lesser of (i) the amount
  of the Disputed Claim, (ii) the amount in which the Disputed Claim shall be estimated by the
  Bankruptcy Court pursuant to section 502 of the Bankruptcy Code for purposes of allowance,
  which amount, unless otherwise ordered by the Bankruptcy Court, shall constitute and
  represent the maximum amount in which such Claim ultimately may become an Allowed
  Claim, or (iii) such other amount as may be agreed upon by the holder of such Disputed Claim
  and the Liquidation Trustee. In addition, the Liquidation Trustee shall establish and maintain a
  Reserve in the amount of any Claim, including an Allowed Claim, for which the Liquidation
  Trustee is authorized under the Plan to withhold distributions and is withholding such
  distributions.

          (c) The Debtor (through the Effective Date) or Liquidation Trustee (after the Effective
  Date) may, but shall not be obligated to, physically segregate and maintain separate accounts or
  sub-accounts for the Reserves. Reserves may be merely bookkeeping entries or accounting
  methodologies which may be revised from time to time, to enable the Debtor (through the
  Effective Date) or Liquidation Trustee (after the Effective Date) to determine reserves and
  amounts to be distributed in accordance with the Plan.

        2.3.     Distribution to Holders of Allowed General Unsecured Claims. Each Record
        Holder of an Allowed General Unsecured Claim shall be treated as set forth in Article I.
        Distributions to the Record Holders of Allowed General Unsecured Claims shall be
        (a) made in accordance with the terms and provisions of the Plan and Liquidation Trust
        Documents, and (b) delivered (i) at the address set forth on the proof of claim timely
        Filed by such Holder, (ii) at the address set forth in any written notices of address change
        Filed by such Holder, (iii) at the addresses reflected in the Schedules if a proof of claim
        has been Filed without any written notice of address or address change, or (iv) if the
        Holder’s address is not listed in the Schedules, at the last known address of such Holder
        according to the Debtor’s books and records; provided, however, that no distributions
        shall be made to the Record Holders of Allowed General Unsecured Claims until the
        earlier to occur of the Effective Date or a Final Order authorizing such distributions.

        2.4.    No Distribution Pending Allowance. Notwithstanding any other provision of
        this Plan or the Liquidation Trust Documents, no distribution of Cash or other property
        shall be made with respect to any portion of a Disputed Claim unless and until all
        objections to such Claim are resolved by Final Order or as otherwise permitted by this
        Plan or the Liquidation Trust Documents.

        2.5.    Fractional Dollars; De Minimis Distributions; Unclaimed Distributions.
        Notwithstanding any other provision of the Plan to the contrary, for distributions to
        Holders other than Holders with Allowed Claims in Class 3, (a) the Debtor and/or
        Liquidation Trustee shall not be required to make distributions or payments of fractions
        of dollars, and whenever any distribution of a fraction of a dollar under the Plan would
        otherwise be required, the actual distribution made shall reflect a rounding of such
        fraction to the nearest whole dollar (up or down), with half dollars being rounded down;
        and (b) the Debtor and/or Liquidation Trustee shall have no duty to make a distribution
        on account of any Allowed Claim (i) if the aggregate amount of all distributions



                                                 -8-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                               Document    Page 44 of 59



        authorized to be made on such date is less than $30,000, in which case such distributions
        shall be deferred at the discretion of the Debtor through the Effective Date (in
        consultation with the Creditors’ Committee) and/or Liquidation Trustee following the
        Effective Date, (ii) if the amount to be distributed to a Holder on the particular
        distribution date is less than $100.00, unless such distribution constitutes the final
        distribution to such Holder, or (iii) if the amount of the final distribution to such Holder
        is $50.00 or less, in which case no distribution will be made to that Holder and such
        distribution shall revert to the Liquidation Trust for distribution on account of other
        Allowed Claims.

         After the Initial and other interim Distributions have been made in accordance with the
  terms of the Plan and the Liquidation Trust Documents, if the amount of remaining Cash is less
  than $30,000, the Liquidation Trustee, after consultation with the Liquidation Trust Committee,
  may donate such amount to a charity approved by the Liquidation Trust Committee.

          Any Cash or other property to be distributed under this Plan that is an Unclaimed
  Distribution shall revert to the Liquidation Trustee if it is not claimed by the Unclaimed
  Distribution Deadline. If such Cash or other property is not claimed on or before the
  Unclaimed Distribution Deadline, the distribution made to such Holder shall be deemed to be
  reduced to zero and such returned, undeliverable, or unclaimed distributions shall be deemed
  unclaimed property under section 347(b) of the Bankruptcy Code and shall revert to the
  Liquidation Trust for distribution on account of other Allowed Claims.

        2.6.   No Post-Petition Interest. Except as may be expressly provided herein, interest
        shall not accrue on any Claims, and no Holder of a Claim shall be entitled to interest
        accruing on or after the Petition Date. No prepetition Claim shall be Allowed to the
        extent it is for postpetition interest or other similar charges, except to the extent
        permitted for Holders of Secured Claims under section 506(b) of the Bankruptcy Code
        and the Holder of the Allowed Claim in Class 1.

        2.7.    Dissolution of the Debtor. On the Effective Date or as soon thereafter as is
        reasonably practicable, the affairs of the Debtor may be wound up and the Debtor will be
        deemed dissolved without the need for any further action or approval or filings with the
        secretary of state or other governmental official or authorities in the Debtor’s state of
        formation; provided, however, that the entry of the Final Decree in this Case shall effect
        such dissolution of the Debtor. After the Effective Date, the Debtor, along with its
        attorneys, accountants and other agents as applicable, may (i) prosecute final
        applications for payment of fees and reimbursement of expenses of Professionals, or
        attending to any other issues related to applications for payment of fees and
        reimbursement of expenses of Professionals, including in connection with the Final Fee
        Hearing, and (ii) participate in any appeals of the Confirmation Order and/or motions
        seeking reconsideration thereof through the date such appeals and/or motions are finally
        decided, settled, withdrawn or otherwise resolved.

        2.8.  Officers and Directors. On the Effective Date, Paul Belair of 10X CEO
        Coaching, who is currently the Chief Restructuring Officer of the Debtor, Bernard Katz
        of BAK Advisors, who currently serves as the Independent Manager of the Debtor,



                                                 -9-
Case 19-27439-MBK            Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                              Desc Main
                                    Document    Page 45 of 59



          Christopher Johnson, the Head Coach of the Debtor, and all other officers and members
          of the Debtor shall be deemed to have resigned as officers and/or managers or directors
          of the Debtor. The Liquidation Trustee can retain any of these individuals to perform
          services for the Liquidation Trustee.

          2.9.     Records. The Debtor has identified certain Records that are outdated,
          burdensome, and/or of inconsequential value to the Debtor’s estate and are not necessary
          or relevant to: (i) the Debtor’s (through the Effective Date) or Liquidation Trustee’s
          (after the Effective Date) performance of their respective duties and obligations; (ii) any
          pending or threatened litigation; (iii) the filing of any tax returns; (iv) the resolution of
          Claims Filed against the Debtor; or (v) any potential Causes of Action (including but not
          limited to Avoidance Actions and/or objections to Claims or Interests) that the Debtor
          (through the Effective Date) and/or Liquidation Trustee (after the Effective Date) may
          pursue. To complete the Debtor’s wind-down and to avoid the incurrence of
          unnecessary storage costs and facilitate the consolidation and preservation of any
          pertinent documents, books and records, after the Effective Date the Liquidation Trustee,
          is authorized to abandon, destroy and/or dispose of all originals and/or copies of
          documents and business records pursuant to Bankruptcy Code section 554 ten (10) days
          after the filing of a notice of abandonment on the Court docket and service of the notice
          of abandonment on all parties on the Rule 2002 service list maintained in this Case.3

          2.10. Effectuating Documents. The officers and directors of the Debtor shall be
          authorized to execute, deliver, file or record such contracts, instruments, releases and
          other agreements or documents and take such other actions as may be necessary or
          appropriate to effectuate and implement the provisions of the Plan.

          2.11. Objections to Claims. Except as provided herein and in section 3.2 of the Plan,
          the deadline to File objections to Claims shall be 120 days after the Effective Date or
          such later date that may be set by the Bankruptcy Court upon a motion of the Liquidation
          Trustee (which motion may be approved without a hearing and without notice to any
          party) (the “Claims Objection Deadline”), and any Claim that is not the subject of a
          timely Filed objection as of the Claims Objection Deadline shall be an Allowed Claim in
          the amount set forth on the proof of claim Filed by the Holder of such Claim. If a
          Disputed Claim becomes Allowed, in full or in part, such Claim shall be treated, to the
          extent Allowed, in accordance with the treatment of its Class.

          2.12. Objections and Settlements of Claims and Claims Allowance. The Debtor (in
          consultation with the Creditors’ Committee) through the Effective Date, or Liquidation
          Trustee after the Effective Date, as applicable, shall have the authority to: (1) file
          objections to Claims, settle, compromise, withdraw, or litigate to judgment objections to

  3
    The Liquidation Trustee shall not be required to comply with applicable local, state and federal statutes, rules and
  ordinances except to the extent that compliance is necessary to ensure the government’s interest in public health
  and safety. See generally Midlantic Nat’l Bank v. New Jersey Dept of Envtl. Protection, 474 U.S. 494 (1986).
  Additionally, any action by any local, state or federal agency, department or governmental authority or any other
  entity to prevent, interfere with, or otherwise hinder the Liquidation Trustee’s abandonment, disposal and/or
  destruction of the Records shall be enjoined.




                                                          -10-
Case 19-27439-MBK      Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                              Document    Page 46 of 59



       any and all Claims, regardless of whether such Claims are in a Class or otherwise; (2)
       settle, liquidate, allow, or compromise any Disputed Claim without any further notice to
       or action, order, or approval by the Bankruptcy Court; (3) administer and adjust the
       Claims Register and/or direct the Claims Agent to reflect any such settlements or
       compromises without any further notice to or action, order, or approval by the
       Bankruptcy Court; and (4) file one or more Allowed Claims Notices with respect to non-
       contingent, liquidated Proofs of Claim that are not Allowed either prior to or following
       the Effective Date and as to which the Debtor (in consultation with the Creditors’
       Committee) or Liquidation Trustee, as applicable, have determined not to file any
       objection.

       2.13. Plan Settlement in Connection With the Plan. Pursuant to section 1123(b) of
       the Bankruptcy Code and Bankruptcy Rule 9019, and in consideration of the
       distributions and other benefits provided under the Plan, the Plan constitutes a request for
       the Bankruptcy Court to authorize and approve, among other things, a comprehensive
       settlement agreement (the “Plan Settlement”) as implemented herein between and
       among the Debtor, the Creditors’ Committee, the Pre-Petition Secured Lender, Arch and
       the Insiders. Distributions to be made to Holders of Allowed (i) Pre-Petition Secured
       Lender Claims, (ii) Arch Claims, (iii) Priority Claims, and (iv) General Unsecured
       Claims pursuant to the Plan shall be made on account of and in consideration of, among
       other things, the Plan Settlement. Without the Plan Settlement: (i) numerous disputes
       would have existed and remained outstanding between and among the Debtor, Creditors’
       Committee, Pre-Petition Secured Lender, Arch and the Insiders, including regarding the
       nature and extent of the Claims of the Pre-Petition Secured Lender, Arch, and the
       Insiders; and (ii) the Creditors’ Committee and the Debtor may have also been forced to
       litigate, among other issues, asserted Claims against Insiders. Under the Plan Settlement,
       among other things, the Pre-Petition Lender agrees to waive any entitlement or assertion
       of any Secured Claim or any other asserted General Unsecured Claim above [$ TBD];
       Arch agreed to waive any entitlement or assertion of any General Unsecured Claim
       above [$ TBD]; and [ TBD ADDITIONAL TERMS OF PLAN SETTLEMENT]. Entry
       of the Confirmation Order shall confirm (a) the Bankruptcy Court’s approval, as of the
       Effective Date, of the Plan and all components of the Plan Settlement, and (b) the
       Bankruptcy Court’s finding that the Plan Settlement is (x) in the best interest of the
       Debtor, its Estate and the Holders of Claims, (y) the exercise of the Debtor’s sound
       business judgment, and (z) is fair, equitable and reasonable under the circumstances.

       2.14. Release of Liens. Except as otherwise provided in this Plan, on the Effective
       Date, all mortgages, deeds of trust, liens, pledges, or other security interests against any
       property of the Estate shall be deemed fully released and discharged without any further
       action of any party, including, but not limited to, further order of the Bankruptcy Court
       or filing updated schedules or statements typically filed pursuant to the Uniform
       Commercial Code or other applicable law.

       2.15. Exemption from Certain Taxes and Fees. Pursuant to section 1146(a) of the
       Bankruptcy Code, the making or delivery of any instrument or transfer from the Debtor
       to the Liquidation Trust, or to any other Person pursuant to this Plan, shall not be subject
       to any document recording tax, stamp tax, conveyance fee, intangibles or similar tax,



                                               -11-
Case 19-27439-MBK        Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                    Desc Main
                                Document    Page 47 of 59



        mortgage tax, stamp tax, real estate transfer tax, mortgage recording tax or other similar
        tax or governmental assessment, and the Confirmation Order shall direct the appropriate
        state or local governmental officials or agents to forego the collection of any such tax or
        governmental assessment and to accept for filing and recordation any of the forgoing
        instruments or other documents without the payment of any such tax or governmental
        assessment.

        2.16. Debtor’s Privileges. Upon and effective after the Effective Date, all privileges
        of the Debtor relating to the Liquidation Trust Assets (which include the Causes of
        Action) shall be deemed transferred, assigned, and delivered to the Liquidation Trust,
        without waiver or release, and shall vest with the Liquidation Trust. The Liquidation
        Trustee shall hold and be the beneficiary of all such privileges and entitled to assert such
        privileges. No such privilege shall be waived by disclosures to the Liquidation Trustee
        of the Debtor’s documents, information, or communications subject to attorney-client
        privileges, work product protections or other immunities (including those related to
        common interest or joint defense with third parties), or protections from disclosure held
        by the Debtor. The Debtor’s privileges relating to the Liquidation Trust Assets will
        remain subject to the rights of third parties under applicable law, including any rights
        arising from the common interest doctrine, the joint defense doctrine, joint attorney-
        client representation, or any agreement. Nothing contained herein or in the Confirmation
        Order, nor any professional’s compliance herewith and therewith, shall constitute a
        breach of any privileges of the Debtor.

        2.17. Provisions Regarding the Liquidation Trust, Liquidation Trustee and
        Liquidation Trust Committee.4

       a) Appointment of Liquidation Trustee. The Debtor has selected, in consultation with the
  Creditors’ Committee, [ TBD ] to serve as Liquidation Trustee. The entry of the Confirmation
  Order shall ratify the selection of the Liquidation Trustee. The Liquidation Trust Documents,
  substantially in the form attached hereto as Schedule B, is hereby incorporated by reference in
  its entirety and made an integral part of this Plan.

      b) Creation of the Liquidation Trust; Term. On the Effective Date, the Liquidation Trust
  shall be established pursuant to the Liquidation Trust Documents for the purpose of, among
  other things, (i) investigating and, if appropriate, pursuing Causes of Action, (ii) administering,
  monetizing and/or liquidating the Liquidation Trust Assets, (iii) resolving all Disputed Claims,
  and (iv) making all distributions from the Liquidation Trust as provided for in the Plan,
  Disclosure Statement and the Liquidation Trust Documents.

      c) Vesting and Transfer of Assets to the Liquidation Trust. Pursuant to section 1141(b) of
  the Bankruptcy Code, the Liquidation Trust Assets shall vest in the Liquidation Trust free and
  clear of all Claims, Liens charges or other encumbrances; provided, however, the Liquidation
  Trustee may abandon or otherwise not accept any Liquidation Trust Assets that the Liquidation
  Trustee believes, in good faith, to have no value to, or will be unduly burdensome to, the

  4
      Capitalized terms not otherwise defined herein shall be given the meanings ascribed to them in the
      Liquidation Trust Documents.



                                                  -12-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                               Document    Page 48 of 59



  Liquidation Trust. Any Liquidation Trust Assets that the Liquidation Trustee so abandons or
  otherwise does not accept shall not be Liquidation Trust Assets.

     d) General Powers of the Liquidation Trustee. The rights and powers of the Liquidation
  Trustee are specified in the Liquidation Trust Documents. Except as expressly set forth in this
  Plan or the Disclosure Statement, and in the Liquidation Trust Agreement, the Liquidation
  Trustee, on behalf of the Liquidation Trust, shall have absolute discretion to pursue or not to
  pursue any Causes of Action transferred to the Liquidation Trust or arising in favor of the
  Liquidation Trust, including, without limitation, taking any action with respect to Disputed
  Claims, appeals, counterclaims, and defenses of, or with respect to, such Disputed Claims
  and/or other Causes of Action.

          After the Effective Date, prosecution and settlement of all Causes of Action (including
  Avoidance Actions) arising before or after the Petition Date shall be the sole responsibility of
  the Liquidation Trust pursuant to this Plan and the Confirmation Order. The Liquidation
  Trustee may pursue such Causes of Action (including Avoidance Actions), as appropriate, in
  accordance with the best interests of the Liquidation Trust Beneficiaries. After the Effective
  Date, the Liquidation Trust shall have exclusive rights, powers, and interests of the Estate to
  pursue, settle, or abandon such Causes of Action (including Avoidance Actions) as the sole
  representative of the Estate pursuant to section 1123(b)(3) of the Bankruptcy Code.
  Notwithstanding the occurrence of the Effective Date, all Causes of Action (including
  Avoidance Actions) that are not expressly released or waived under this Plan are reserved and
  preserved and vest in the Liquidation Trust in accordance with this Plan. No Person or entity
  may rely on the absence of a specific reference in this Plan, or any other supplemental
  documents to any Cause of Action (including Avoidance Actions) against it as any indication
  that the Debtor and/or Liquidation Trustee will not pursue any and all available Causes of
  Action against any such Person or entity. The Liquidation Trustee expressly reserves all
  Causes of Action (including Avoidance Actions), except for any Causes of Action against any
  Person or entity that are expressly released, waived or exculpated under this Plan, and,
  therefore, no preclusion doctrine, including the doctrines of res judicata, collateral estoppel,
  issue preclusion, claim preclusion, estoppel (judicial, equitable, or otherwise), or laches, shall
  apply to such Causes of Action (including Avoidance Actions) upon, after, or as a consequence
  of confirmation or consummation of this Plan. Unless any Causes of Action (including
  Avoidance Actions) against any Person or entity are expressly waived, relinquished,
  exculpated, released, compromised, or settled in the Plan or a Bankruptcy Court Order, the
  Debtor or the Liquidation Trustee, as applicable, expressly reserves all Causes of Action for
  later adjudication.

          Attached as Exhibit A is a non-exclusive list of Causes of Action (including Avoidance
  Actions) retained pursuant to the Plan: (a) all Causes of Action (including Avoidance Actions)
  not otherwise released, and (b) all Causes of Action against any of and/or defenses to Claims
  asserted by the Debtor’s current or former employees, agents, officers, directors, members,
  managers or not otherwise released herein.

       e) Certain Liquidation Trust Tax Matters. The Liquidation Trust shall be responsible for
  filing all required federal, state, and local tax returns and/or informational returns for the
  Debtor and/or Liquidation Trust due after the Effective Date. The Liquidation Trust shall



                                                -13-
Case 19-27439-MBK       Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12               Desc Main
                               Document    Page 49 of 59



  comply with all withholding and reporting requirements imposed by any federal, state, or local
  taxing authority, and all distributions made by the Liquidation Trust shall be subject to any
  such withholding and reporting requirements. The Liquidation Trustee shall be authorized to
  take any and all actions that may be necessary or appropriate to comply with such withholding
  and reporting requirements including, without limitation, requiring that, as a condition to the
  receipt of a distribution, the Holder of an Allowed Claim complete the appropriate IRS Form
  W-8 or IRS Form W-9, as applicable to each Holder. Notwithstanding any other provision of
  this Plan, (a) each Holder of an Allowed Claim that is to receive a distribution from the
  Liquidation Trust shall have the sole and exclusive responsibility for the satisfaction and
  payment of any tax obligations imposed on such Holder by any Governmental Unit, including
  income and other tax obligations, on account of such distribution, and (b) no distribution shall
  be made to or on behalf of such Holder pursuant to this Plan unless and until such Holder has
  made arrangements satisfactory to the Liquidation Trustee to allow it to comply with its tax
  withholding and reporting requirements. Any property to be distributed by the Liquidation
  Trust shall, pending the implementation of such arrangements, be treated as an Unclaimed
  Distribution to be held by the Liquidation Trustee, as the case may be, until such time as the
  Liquidation Trustee is satisfied with the Holder’s arrangements for any withholding tax
  obligations.

     f) Liquidation Trust Committee. On or before the Effective Date, the Creditors’
  Committee shall appoint the Liquidation Trust Committee to oversee the implementation of the
  Plan.

      g) Substitution of Liquidation Trust for the Debtor. After the Effective Date, the
  Liquidation Trust shall be deemed to be substituted as the party in lieu of the Debtor in all
  pending matters including but not limited to (i) motions, contested matters and adversary
  proceeding pending in the Bankruptcy Court, and (ii) all matters pending in any courts,
  tribunals, forums or administrative proceedings outside of the Bankruptcy Court without the
  need or requirement for the Liquidation Trustee to file motions or substitutions of parties and
  counsel.



                                 Article III
                 EXECUTORY CONTRACTS AND UNEXPIRED LEASES

        3.1.    Background. The Debtor believes that all executory contracts and unexpired
        leases of the Debtor were assumed and assigned, or rejected, during the pendency of the
        Case. Article III of the Plan is included out of an abundance of caution.

        3.2.    Executory Contracts and Unexpired Leases. All executory contracts and
        unexpired leases of the Debtor which have not previously been assumed and assigned, or
        rejected, prior to the Confirmation Date shall be deemed rejected as of the Confirmation
        Date. Any Creditor asserting a Claim for monetary damages as a result of the rejection
        of an executory contract or unexpired lease deemed rejected pursuant to this Plan is
        required to file a proof of claim substantially in the form of Official Form 410 with the
        Claims Agent (“Rejection Claim”) at its address set forth below in section 7.5, and



                                               -14-
Case 19-27439-MBK     Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                             Document    Page 50 of 59



       serve it upon Debtor’s counsel and the Liquidation Trustee by overnight mail by no later
       than 30 days after the Confirmation Date (the “Rejection Claim Deadline”).

       3.3.     Rejection Claims. Any Rejection Claim not filed pursuant to section 3.2 of the
       Plan shall be forever disallowed and barred. If one or more Rejection Claims are filed
       pursuant to section 3.2 of the Plan, notwithstanding section 2.11 of the Plan, the Debtor
       or the Liquidation Trustee may File one or more objections to any such Rejection
       Claims, and shall serve any objection upon the claimant, the claimant’s counsel, if any,
       and Debtor’s counsel or the Liquidation Trustee, as applicable, by overnight mail no
       later than sixty (60) days after the Rejection Claim Deadline. Any response by the
       claimant to any such objection shall be Filed and served by overnight mail upon Debtor’s
       counsel and the Liquidation Trustee no later than 15 days thereafter. If any such
       objection is timely Filed and cannot be resolved consensually by the parties, a hearing
       shall be held by the Bankruptcy Court as soon as is reasonably practicable. If a Rejection
       Claim is determined to be Allowed, the date of such determination shall be deemed to be
       the Record Date and the Holder of the Claim on the date of such determination shall be
       deemed to be the Record Holder of such Claim. If a Rejection Claim becomes Allowed,
       in full or in part, such Claim shall be an Allowed General Unsecured Claim to the extent
       that such Claim becomes Allowed and the Record Holder of such Claim shall receive the
       treatment set forth in section 2.3 of the Plan.



                                  Article IV
                   CONDITIONS PRECEDENT TO CONFIRMATION
                      AND CONSUMMATION OF THE PLAN

       4.1.    Condition to Confirmation. Unless waived pursuant to section 4.3 of the Plan,
       the Bankruptcy Court’s entry of the Confirmation Order, in form and substance
       reasonably satisfactory to the Debtor, in consultation with the Committee and PNC, shall
       be the condition precedent to the Confirmation of the Plan.

       4.2.   Conditions to the Effective Date. The Effective Date shall not occur and the
       Plan shall not be consummated unless and until each of the following conditions has
       been satisfied or waived pursuant to section 4.3 of the Plan: (i) the Confirmation Order,
       in form and substance reasonably satisfactory to the Debtor, in consultation with the with
       the Committee and PNC, shall have been entered by the Bankruptcy Court, (ii) the
       Confirmation Order shall have become a Final Order, and (iii) the Liquidation Trust shall
       have been created.

       4.3.    Waiver of Conditions to Confirmation or the Effective Date. The conditions
       set forth in sections 4.1 and 4.2 of the Plan may be waived in whole or part in writing by
       the Debtor, with the consent of the Committee and PNC, at any time without further
       Order of the Bankruptcy Court.




                                              -15-
Case 19-27439-MBK      Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                              Document    Page 51 of 59



                                      Article V
                              MISCELLANEOUS PROVISIONS

       5.1.    Binding Effect of the Plan. The provisions of the Plan shall be binding upon all
       parties to the Plan and inure to the benefit of the Debtor, the Debtor’s Estate, and its
       predecessors, successors, assigns, advisors, attorneys, agents, officers and directors of
       either. The terms of the Plan shall be enforceable against the Debtor, its Creditors,
       Interest Holders and all parties-in-interest, and their respective successors and assigns.

       5.2.     Causes of Action. Through the Effective Date, the Debtor shall have the sole
       and exclusive right, standing and authority to prosecute, compromise, settle and/or
       otherwise deal with the Debtor’s Causes of Action, in its sole discretion, with any such
       compromise or settlement subject to Bankruptcy Court approval (collectively, the
       “Litigation Rights”). The Litigation Rights shall be assigned from the Debtor to the
       Liquidation Trust on the Effective Date and such assignment shall occur and be
       consummated without any further documentation or Order of the Bankruptcy Court. In
       the event that the Debtor or the Liquidation Trustee elects to prosecute any Causes of
       Action, any recovery, net of reasonable legal fees, costs and expenses used in connection
       with the investigation, prosecution, or settlement of the Causes of Action), from
       litigation, compromise or settlement shall be distributed by the Liquidation Trustee to
       Holders of Allowed Claims in accordance with the Plan.

       5.3.    Retention of Jurisdiction. Following the Effective Date, the Bankruptcy Court
       shall retain jurisdiction to the fullest extent permitted by law over the provisions of this
       Plan, including Disputed Claims, Rejection Claims, and Professional Fee Claims, over
       all disputes and litigation (including litigation concerning Causes of Action) which may
       be pending on the Confirmation Date or brought by the Liquidation Trustee after the
       Effective Date, and over any controversies that may arise hereafter which would affect
       the Debtor’s and/or Liquidation Trustee’s ability to carry out the Plan, until all such
       disputes and litigation shall be concluded and the Plan shall be fully consummated.

       5.4.   Governing Law. Except as mandated by the Bankruptcy Code or Bankruptcy
       Rules, as applicable, the rights and obligations arising under the Plan shall be governed
       by, and construed and enforced in accordance with the laws of the State of New Jersey
       without regard to conflicts of law.

       5.5.    Headings. The headings of articles, paragraphs, and subparagraphs of the Plan
       are inserted for convenience only and shall not affect the interpretation of any provision
       of the Plan.

       5.6.    Time. Whenever the time for the occurrence or happening of an event as set
       forth in this Plan falls on a day that is not a Business Day, then the time for the next
       occurrence or happening of said event shall be extended to the next day which is a
       Business Day.

       5.7.   Severability. Should any provision of this Plan be determined to be
       unenforceable after the Effective Date such determination shall in no way limit or affect



                                               -16-
Case 19-27439-MBK     Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                             Document    Page 52 of 59



       the enforceability and operative effect of any and all of the other provisions of the Plan
       provided that the intent of the Plan can still be effectuated.

       5.8.    Revocation. The Debtor reserves the right to revoke and withdraw the Plan prior
       to the entry of a Confirmation Order. If the Debtor revokes or withdraws the Plan, the
       Plan shall be deemed null and void and nothing contained herein shall be deemed to
       constitute a waiver or release of any claims by or against the Debtor, any other Person, or
       to prejudice in any manner the rights of such parties in any further proceedings involving
       the Debtor.

       5.9.   Precedence. In the event and to the extent that any provision of the Plan is
       inconsistent with the provisions of the Disclosure Statement, or any other agreement to
       be executed by any Person pursuant to the Plan, the provisions of the Plan shall control
       and take precedence. In the event of any inconsistency between any provision of the
       Liquidation Trust Documents and any provision of the Plan or Disclosure Statement, the
       Liquidation Trust Documents shall control and take precedence. In the event of any
       inconsistency between any provision of any of the foregoing documents, and any
       provision of the Confirmation Order, the Confirmation Order shall control and take
       precedence.

       5.10. Statutory Fees. The Debtor shall pay all fees payable pursuant to 28 U.S.C. §
       1930 due through the Effective Date. From and after the Effective Date, the Liquidating
       Trust will have the obligation to pay all such US Trustee fees.

       5.11. Dissolution of the Creditors’ Committee. On the Effective Date, the Creditors’
       Committee shall be dissolved automatically and its members, professionals, and agents
       shall be deemed released of any continuing duties, responsibilities and obligations in
       connection with the Case, the Plan and its implementation, except with respect to
       (i) prosecuting applications for payment of fees and reimbursement of expenses of
       Professionals, or Creditors’ Committee members, or attending to any other issues related
       to applications for payment of fees and reimbursement of expenses of Professionals,
       including in connection with the Final Fee Hearing, or (ii) any appeals of the
       Confirmation Order and/or motions seeking reconsideration thereof through the date
       such appeals and/or motions are finally decided, settled, withdrawn or otherwise
       resolved. On the Effective Date, the retention and employment of the Creditors’
       Committee’s attorneys, accountants and other agents shall terminate, except with respect
       to: (i) prosecuting applications for payment of fees and reimbursement of expenses of
       Professionals, or Creditors’ Committee members, or attending to any other issues related
       to applications for payment of fees and reimbursement of expenses of Professionals,
       including in connection with the Final Fee Hearing, or (ii) any appeals of the
       Confirmation Order and/or motions seeking reconsideration thereof through the date
       such appeals and/or motions are finally decided, settled, withdrawn or otherwise
       resolved.

       5.12. Claims Agent. Prime Clerk, LLC, in its capacity as claims, noticing and
       balloting agent, shall be relieved of such duties on the date of the entry of the Final




                                               -17-
Case 19-27439-MBK     Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                Desc Main
                             Document    Page 53 of 59



       Decree or upon such earlier date as set forth in a written notice provided to it by the
       Liquidation Trustee.

       5.13. No Duty to Update Disclosures. The Debtor has no duty to update the
       information contained in this Plan or in the Disclosure Statement as of the date hereof,
       unless otherwise specified herein, or unless required to do so pursuant to an Order of the
       Bankruptcy Court. Delivery of this Plan and the Disclosure Statement after the date
       hereof does not imply that the information contained herein has remained unchanged.



                                   Article VI
              RELEASES, DISCHARGE, INJUNCTION AND EXCULPATION

       6.1.  Exculpation and Limitation of Liability. EFFECTIVE AS OF THE
       EFFECTIVE DATE, THE EXCULPATED PARTIES SHALL NEITHER HAVE, NOR
       INCUR ANY LIABILITY TO ANY HOLDER OF A CLAIM OR AN INTEREST, THE
       DEBTOR, OR ANY OTHER PARTY-IN-INTEREST, OR ANY OF THEIR
       RESPECTIVE RELATED PERSONS, FOR ANY PREPETITION OR POSTPETITION
       ACT OR OMISSION IN CONNECTION WITH, RELATING TO, OR ARISING OUT
       OF, THE CASE, THE FORMULATION, NEGOTIATION, OR IMPLEMENTATION
       OF THE DISCLOSURE STATEMENT OR THE PLAN, THE SOLICITATION OF
       VOTES ON THE PLAN, THE PURSUIT OF CONFIRMATION OF THE PLAN, THE
       CONFIRMATION OF THE PLAN, THE CONSUMMATION OF THE PLAN, OR
       THE ADMINISTRATION OF THE PLAN OR THE PROPERTY TO BE
       DISTRIBUTED UNDER THE PLAN, EXCEPT FOR ACTS OR OMISSIONS THAT
       ARE THE RESULT OF WILLFUL MISCONDUCT, GROSS NEGLIGENCE, FRAUD
       OR CRIMINAL ACTS; PROVIDED, HOWEVER, THAT (I) THE FOREGOING IS
       NOT INTENDED TO LIMIT OR OTHERWISE IMPACT ANY DEFENSE OF
       QUALIFIED IMMUNITY THAT MAY BE AVAILABLE UNDER APPLICABLE
       LAW; (II) EACH EXCULPATED PARTY SHALL BE ENTITLED TO RELY UPON
       THE ADVICE OF COUNSEL CONCERNING HIS, HER OR ITS DUTIES
       PURSUANT TO, OR IN CONNECTION WITH, THE PLAN; AND (III) THE
       FOREGOING EXCULPATION SHALL NOT BE DEEMED TO, RELEASE, AFFECT,
       OR LIMIT ANY OF THE RIGHTS AND OBLIGATIONS OF THE EXCULPATED
       PARTIES FROM, OR EXCULPATE THE EXCULPATED PARTIES WITH
       RESPECT TO, ANY OF THE EXCULPATED PARTIES’ OBLIGATIONS OR
       COVENANTS ARISING PURSUANT TO THE PLAN OR THE CONFIRMATION
       ORDER.

       6.2.    Releases and Related Matters.

       (a) Releases by Debtor. NOTWITHSTANDING ANYTHING CONTAINED HEREIN
  TO THE CONTRARY, AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE
  CONSIDERATION, THE ADEQUACY OF WHICH IS HEREBY CONFIRMED,
  INCLUDING: (1) THE SETTLEMENT, RELEASE AND COMPROMISE OF DEBT AND
  ALL OTHER GOOD AND VALUABLE CONSIDERATION PAID PURSUANT HERETO;



                                              -18-
Case 19-27439-MBK   Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12     Desc Main
                           Document    Page 54 of 59



  AND (2) THE SERVICES OF THE DEBTOR’S PRESENT AND FORMER OFFICERS,
  DIRECTORS, MANAGERS AND ADVISORS IN FACILITATING THE EXPEDIENT
  IMPLEMENTATION OF THE TRANSACTIONS, DISTRIBUTIONS AND LIQUIDATION
  CONTEMPLATED HEREBY, THE DEBTOR, AND ANY PERSON OR ENTITY SEEKING
  TO EXERCISE THE RIGHTS OF THE DEBTOR’S ESTATE, INCLUDING, WITHOUT
  LIMITATION, ANY SUCCESSOR TO THE DEBTOR OR ANY ESTATE
  REPRESENTATIVE APPOINTED OR SELECTED PURSUANT TO SECTION 1123(B)(3)
  OF THE BANKRUPTCY CODE (INCLUDING THE LIQUIDATION TRUSTEE), SHALL
  BE DEEMED TO FOREVER RELEASE, WAIVE, AND DISCHARGE EACH OF THE
  RELEASED PARTIES FROM ANY AND ALL CLAIMS, OBLIGATIONS, SUITS,
  JUDGMENTS, DAMAGES, DEMANDS, DEBTS, REMEDIES, RIGHTS, CAUSES OF
  ACTION, RIGHTS OF SETOFF AND LIABILITIES WHATSOEVER (INCLUDING ANY
  DERIVATIVE CLAIMS ASSERTED ON BEHALF OF THE DEBTOR) IN CONNECTION
  WITH OR IN ANY WAY RELATING TO THE DEBTOR, THE CONDUCT OF THE
  DEBTOR’S BUSINESSES, THE CASE, THE DISCLOSURE STATEMENT OR THE PLAN
  (OTHER THAN THE RIGHTS OF THE DEBTOR, THE LIQUIDATION TRUSTEE OR A
  CREDITOR HOLDING AN ALLOWED CLAIM TO ENFORCE THE OBLIGATIONS
  UNDER THE CONFIRMATION ORDER AND THE PLAN AND THE CONTRACTS,
  INSTRUMENTS, RELEASES, AND OTHER AGREEMENTS OR DOCUMENTS
  DELIVERED THEREUNDER) WHETHER LIQUIDATED OR UNLIQUIDATED, FIXED
  OR CONTINGENT, MATURED OR UNMATURED, KNOWN OR UNKNOWN,
  FORESEEN OR UNFORESEEN, THEN EXISTING OR THEREAFTER ARISING, IN LAW,
  EQUITY, OR OTHERWISE, THAT ARE BASED IN WHOLE OR PART ON ANY ACT,
  OMISSION, TRANSACTION, EVENT, OR OTHER OCCURRENCE TAKING PLACE
  THROUGH THE EFFECTIVE DATE.

        (b) Releases by Holders of Claims and Interests of Debtor. NOTWITHSTANDING
  ANYTHING CONTAINED HEREIN TO THE CONTRARY, ON THE EFFECTIVE DATE
  AND AS OF THE EFFECTIVE DATE, FOR GOOD AND VALUABLE CONSIDERATION,
  THE ADEQUACY OF WHICH IS HEREBY CONFIRMED, THE HOLDERS OF CLAIMS
  AGAINST AND INTERESTS IN THE DEBTOR WHO: (1) EITHER VOTE TO ACCEPT
  THE PLAN OR ARE PRESUMED TO HAVE VOTED FOR THE PLAN UNDER SECTION
  1126(F) OF THE BANKRUPTCY CODE, (2) ARE ENTITLED TO VOTE TO ACCEPT OR
  REJECT THE PLAN BUT ABSTAIN FROM VOTING, AND (3) IF SUCH HOLDERS OF
  CLAIMS AGAINST AND INTERESTS IN THE DEBTOR IS ENTITLED TO VOTE TO
  ACCEPT OR REJECT THE PLAN, DO NOT MARK THEIR BALLOTS TO INDICATE
  THEIR REFUSAL TO GRANT THE RELEASES PROVIDED IN THIS SUB-PARAGRAPH,
  SHALL BE DEEMED TO FOREVER RELEASE, WAIVE, AND DISCHARGE EACH OF
  THE RELEASED PARTIES FROM ANY AND ALL CLAIMS, OBLIGATIONS, SUITS,
  JUDGMENTS, DAMAGES, DEMANDS, DEBTS, RIGHTS, CAUSES OF ACTION, AND
  LIABILITIES WHATSOEVER IN CONNECTION WITH OR IN ANY WAY RELATING
  TO THE DEBTOR, THE CONDUCT OF THE DEBTOR’S BUSINESSES, THE CASE, THE
  DISCLOSURE STATEMENT OR THE PLAN (OTHER THAN THE RIGHTS OF THE
  DEBTOR, OR A CREDITOR HOLDING AN ALLOWED CLAIM TO ENFORCE THE
  OBLIGATIONS UNDER THE CONFIRMATION ORDER AND THE PLAN AND THE
  CONTRACTS, INSTRUMENTS, RELEASES, AND OTHER AGREEMENTS OR
  DOCUMENTS DELIVERED THEREUNDER), WHETHER LIQUIDATED OR


                                        -19-
Case 19-27439-MBK     Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12            Desc Main
                             Document    Page 55 of 59



  UNLIQUIDATED, FIXED OR CONTINGENT, MATURED OR UNMATURED, KNOWN
  OR UNKNOWN, FORESEEN OR UNFORESEEN, THEN EXISTING OR THEREAFTER
  ARISING, IN LAW, EQUITY, OR OTHERWISE, WHETHER FOR TORT, CONTRACT,
  VIOLATION OF FEDERAL OR STATE SECURITIES LAW OR OTHERWISE, THAT ARE
  BASED IN WHOLE OR PART ON ANY ACT, OMISSION, TRANSACTION, EVENT, OR
  OTHER OCCURRENCE TAKING PLACE ON OR PRIOR TO THE EFFECTIVE DATE.

        (c) Plan Settlement. AS NOTED ABOVE, ENTRY OF THE CONFIRMATION
  ORDER SHALL CONSTITUTE THE BANKRUPTCY COURT’S APPROVAL, PURSUANT
  TO SECTION 1123(B) OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 9019,
  OF THE PLAN SETTLEMENT, INCLUDING THE FOREGOING RELEASE BY THE
  DEBTOR, WHICH INCLUDES BY REFERENCE EACH OF THE RELATED PROVISIONS
  AND DEFINITIONS CONTAINED IN THE PLAN SETTLEMENT AND HEREIN, AND
  FURTHER, SHALL CONSTITUTE THE BANKRUPTCY COURT’S FINDING THAT THE
  FOREGOING RELEASE BY THE DEBTOR IS: (1) IN EXCHANGE FOR THE GOOD AND
  VALUABLE CONSIDERATION PROVIDED BY THE RELEASED PARTIES; (2) A GOOD
  FAITH SETTLEMENT AND COMPROMISE OF THE CLAIMS AND INTERESTS
  RELEASED BY THE FOREGOING RELEASE BY THE DEBTOR; (3) IN THE BEST
  INTERESTS OF THE DEBTOR AND ALL HOLDERS OF CLAIMS AND INTERESTS; (4)
  FAIR, EQUITABLE AND REASONABLE; (5) GIVEN AND MADE AFTER DUE NOTICE
  AND OPPORTUNITY FOR HEARING; AND (6) A BAR TO THE DEBTOR OR THE
  LIQUIDATION TRUSTEE ASSERTING ANY CLAIM OR CAUSE OF ACTION
  RELEASED PURSUANT TO THE FOREGOING RELEASE BY THE DEBTOR.

       6.3.    Injunction Related to Releases and Exculpations. Except as provided in the
       Plan or the Confirmation Order, as of the Effective Date, (i) all Persons that hold,
       have held, or may hold a Claim or Interest or any other Cause of Action, obligation,
       suit, judgment, damages, debt, right, remedy or liability of any nature whatsoever,
       relating to the Debtor or any of its respective assets, property and Estate, or
       Exculpated Parties that is released or exculpated pursuant to Sections 6.1 or 6.2 of
       the Plan, (ii) all other parties in interest, and (iii) each of the Related Persons of
       each of the foregoing entities, are, and shall be, permanently, forever and
       completely stayed, restrained, prohibited, barred and enjoined from taking any of
       the following actions (whether directly or indirectly, derivatively or otherwise, on
       account of or based on the subject matter of such released Claims or Interests or
       other Causes of Action, obligations, suits, judgments, damages, debts, rights,
       remedies or liabilities, and of all Interests or other rights of a Holder of an equity
       security or other ownership interest): (a) commencing, conducting or continuing in
       any manner, directly or indirectly, any suit, action or other proceeding (including,
       without limitation, any judicial, arbitral, administrative or other proceeding) in any
       forum; (b) enforcing, attaching (including, without limitation, any prejudgment
       attachment), collecting, or in any way seeking to recover any judgment, award,
       decree, or other order; (c) creating, perfecting or in any way enforcing in any
       matter, directly or indirectly, any Lien; (d) setting off, seeking reimbursement or
       contributions from, or subrogation against, or otherwise recouping in any manner,
       directly or indirectly, any amount against any liability or obligation owed to any
       Person discharged, released, or exculpated under Sections 6.1 or 6.2 of the Plan;



                                            -20-
Case 19-27439-MBK     Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12                 Desc Main
                             Document    Page 56 of 59



       and (e) commencing or continuing in any manner, in any place of any judicial,
       arbitration or administrative proceeding in any forum, that does not comply with
       or is inconsistent with the provisions of the Plan or the Confirmation Order.



                                    Article VII
                       FINAL FEE HEARING AND FINAL DECREE

       7.1.   The Professional Fee Claim Bar Date. Any and all applications for the final
       allowance of Professional Fee Claims shall be Filed and served upon counsel to the
       Debtor, counsel to the Creditors’ Committee, the United States Trustee, and all Persons
       on the Debtor’s Bankruptcy Rule 2002 service list on or before the Professional Fee
       Claim Bar Date.

       7.2.    Professional Fee Escrow. If the Professional Fee Claims Estimate is greater than
       zero, as soon as reasonably practicable after the Confirmation Date and by no later than
       the Effective Date, the Debtor shall establish and fund the Professional Fee Escrow. The
       Debtor shall fund the Professional Fee Escrow with Cash equal to the Professional Fee
       Claims Estimate. Funds held in the Professional Fee Escrow shall not be considered
       property of the Debtor’s Estate or property of the Liquidation Trust, but shall revert to
       the Liquidation Trust only after all Professional Fee Claims allowed by the Bankruptcy
       Court have been irrevocably paid in full. The Professional Fee Escrow shall be held in
       trust for Professionals retained by the Creditors’ Committee and the Debtor and for no
       other parties until all Professional Fee Claims Allowed by the Bankruptcy Court have
       been paid in full. Professional Fees owing to the applicable Professionals shall be paid in
       Cash to such Professionals from funds held in the Professional Fee Escrow when such
       Claims are Allowed by an order of the Bankruptcy Court; provided, that obligations with
       respect to Professional Fee Claims shall not be limited nor deemed limited to the balance
       of funds held in the Professional Fee Escrow. No liens, claims, or interests shall
       encumber the Professional Fee Escrow in any way.

       7.3.    Final Fee Hearing. A hearing on final allowance of Professional Fee Claims
       (the “Final Fee Hearing”) shall be held as soon as practicable after the Professional Fee
       Claim Bar Date. The Debtor’s counsel shall File a notice of the Final Fee Hearing. Such
       notice shall be posted on the Noticing Agent Website, and served upon counsel for the
       Creditors’ Committee, all Professionals, the United States Trustee and all parties on the
       Debtor’s Bankruptcy Rule 2002 service list.

       7.4.    Final Decree. Subsequent to the Effective Date, the distributions and the Final
       Fee Hearing, the Liquidation Trustee shall File a certification of counsel requesting the
       entry of the Final Decree.

       7.5.    Administrative Expense Claim Bar Date. The bar date or last date for the
       filing by any Person of any motion or application for allowance of an Administrative
       Expense Claim, exclusive of Professional Fee Claims (which are addressed separately
       above), that has accrued between the Petition Date and the Effective Date of the Plan and



                                               -21-
Case 19-27439-MBK     Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12            Desc Main
                             Document    Page 57 of 59



       that remains unpaid shall be 4:00 p.m. (prevailing eastern time) on the date that is
       twenty-one (21) days after the Effective Date (the “Administrative Expense Claim Bar
       Date”). Any such Administrative Expense Claims must be filed with the Bankruptcy
       Court with a copy served on the Debtor’s counsel and the Claims Agent by regular mail,
       overnight courier or hand delivery to Claims Agent at the following address: Hollister
       Construction Services Claims Agent, c/o Prime Clerk, LLC, One Grand Central Place,
       60 East 42nd Street, Suite 1440, New York, NY 10165, so as to be received by the
       Administrative Expense Claims Bar Date. The failure of any Person to timely file and
       serve such an Administrative Expense Claim by the Administrative Claim Bar Date
       shall not be paid.



                                    Article VIII
                            REQUEST FOR CONFIRMATION

       8.1.   Request for Confirmation. The Debtor requested confirmation of this Plan in
       accordance with section 1129(a) and/or section 1129(b) of the Bankruptcy Code.



       IN WITNESS WHEREOF, the Debtor has executed this Plan this 19th day o f
       June, 2020.

                                                       Hollister Construction Services, LLC


                                                       By:        /s/ Chris Johnson
                                                                  Chris Johnson, Head
                                                                  Coach




                                            -22-
Case 19-27439-MBK          Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12   Desc Main
                                  Document    Page 58 of 59



                                         SCHEDULE A

                                LIST OF AVOIDANCE ACTIONS

                                      [TO BE PROVIDED]




  37322/3

  06/18/2020 206289112.5
Case 19-27439-MBK    Doc 1195 Filed 06/19/20 Entered 06/19/20 15:16:12   Desc Main
                            Document    Page 59 of 59



                                   SCHEDULE B

                    FORM OF LIQUIDATION TRUST AGREEMENT

                                (TO BE PROVIDED)
